












PURCHASE AND SALE AGREEMENT


by and among


PITTSBURGH GLASS WORKS, LLC,


LYNX SERVICES, L.L.C.,


GTS SERVICES, LLC
    
and


CLAIMS SERVICES GROUP, INC.












Dated as of May 10, 2014


















--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
1.
Definitions.    1

1.1.
Certain Matters of Construction.    1

1.2.
Certain Definitions.    2

2.
The Contemplated Transactions.    12

2.1.
Purchase and Sale.    12

2.2.
Purchase Price.    16

2.3.
The Closing.    17

2.4.
Closing Deliveries and Payments.    17

2.5.
Working Capital and Cash on Hand Adjustment.    18

2.6.
Tax Treatment; Allocation of Purchase Price.    21

3.
Representations and Warranties of the Acquired Companies.    22

3.1.
Power; Authorization; Enforceability.    22

3.2.
Organization; Good Standing.    22

3.3.
Capitalization and Subsidiaries.    23

3.4.
No Violation or Approval; Consents.    23

3.5.
Financial Statements, Etc.    23

3.6.
Title to Assets.    24

3.7.
Ordinary Course of Business; No Material Adverse Effect.    25

3.8.
Taxes.    25

3.9.
Real Estate.    26

3.10.
Operations in Conformity with Laws.    27

3.11.
Benefit Plans.    27

3.12.
Intellectual Property.    29

3.13.
Permits.    31

3.14.
Environmental Matters.    31

3.15.
Material Contracts.    32

3.16.
Transactions with Affiliates.    34

3.17.
Litigation.    35

3.18.
Insurance.    35





--------------------------------------------------------------------------------




3.19.
Labor Matters.    35

3.20.
Indebtedness.    36

3.21.
Brokers.    36

3.22.
Suppliers and Customers.    36

3.23.
Compliance with Escheat Laws.    36

4.
Representations and Warranties of the Seller.    36

4.1.
Organization and Power.    37

4.2.
Authorization and Enforceability.    37

4.3.
No Violation or Approval; Consents.    37

4.4.
Litigation.    37

5.
Representations and Warranties of the Buyer and SLH.    38

5.1.
Organization and Power.    38

5.2.
Authorization and Enforceability.    38

5.3.
No Violation or Approval; Consents.    38

5.4.
Litigation.    39

5.5.
Available Funds.    39

5.6.
Brokers.    39

5.7.
Investment Intent.    39

6.
Conditions Precedent to the Obligations of the Buyer.    39

6.1.
Representations and Warranties.    39

6.2.
Performance of Obligations.    39

6.3.
Compliance Certificate.    40

6.4.
Injunctions.    40

6.5.
Regulatory Approval.    40

6.6.
Ancillary Agreements.    40

6.7.
Discharge of Liens.    40

6.8.
No Material Adverse Effect.    40

7.
Conditions Precedent to Obligations of the Acquired Companies and the
Seller.    40

7.1.
Representations and Warranties.    40

7.2.
Performance of Obligations.    40

7.3.
Compliance Certificate.    40


-ii-



--------------------------------------------------------------------------------




7.4.
Injunctions.    41

7.5.
Regulatory Approval.    41

7.6.
Ancillary Agreements.    41

8.
Covenants of the Parties.    41

8.1.
Access to Premises and Information.    41

8.2.
Conduct of Business Prior to Closing.    42

8.3.
Confidentiality.    44

8.4.
Preparation for Closing.    45

8.5.
Business Records.    46

8.6.
Directors and Officers Indemnification.    46

8.7.
Attorney-Client Privilege.    47

8.8.
Employees.    47

8.9.
Tax Matters.    50

8.12.
Exclusivity.    54

8.13.
Noncompetition and Nonsolicitation.    54

8.14.
Certain Continuing Arrangements.    54

8.15.
Further Assurances.    55

8.16.
Notification of Certain Matters.    56

8.17.
Intercompany Release.    56

9.
Indemnification    56

9.1.
Survival.    56

9.2.
Indemnity by the Seller.    57

9.3.
Indemnity by the Buyer.    59

9.4.
Calculation of Losses.    60

9.5.
Matters Involving Third Parties.    60

9.6.
Tax Treatment.    61

9.7.
Exclusive Remedy.    62

10.
Termination.    62

10.1.
Termination.    62

10.2.
Effect of Termination.    63

11.
Miscellaneous.    63


-iii-



--------------------------------------------------------------------------------




11.1.
Notices.    63

11.2.
Expenses of Transaction.    64

11.3.
Entire Agreement.    64

11.4.
Acknowledgment of the Buyer.    65

11.5.
Severability.    66

11.6.
Amendment.    66

11.7.
Parties in Interest.    66

11.8.
Assignment.    66

11.9.
Governing Law.    66

11.10.
Consent to Jurisdiction.    66

11.11.
Waiver of Jury Trial.    67

11.12.
Reliance.    67

11.13.
Specific Enforcement.    67

11.14.
No Waiver.    68

11.15.
Negotiation of Agreement.    68

11.16.
Disclosure Schedules.    68

11.17.
Headings.    68

11.18.
Counterparts; Electronic Signature.    69



SCHEDULES
Schedule I –Accounting Principles
Schedule II –Transaction Bonuses
Schedule III –Transferred Employees
Schedule IV – Sample Working Capital Statement
Schedule V – Retained Lynx Employees
Company Disclosure Schedules
Buyer Disclosure Schedules
EXHIBITS
Exhibit A    Bill of Sale
Exhibit B     Reverse Transition Services Agreement
Exhibit C     Software License Agreement
Exhibit D     Transition Services Agreement
Exhibit E    Interest Assignment and Assumption Agreement
Exhibit F    Assignment and Assumption Agreement

-iv-



--------------------------------------------------------------------------------




PURCHASE AND SALE AGREEMENT
This PURCHASE AND SALE AGREEMENT (this “Agreement”) is made as of the 9th day of
May, 2014, by and among LYNX Services, L.L.C., a Kansas limited liability
company (“Lynx”), GTS Services, LLC, a Delaware limited liability company (“GTS”
and, together with Lynx, the “Acquired Companies”), Pittsburgh Glass Works, LLC,
a Delaware limited liability company (the “Seller”), and Claims Services Group,
Inc., a Delaware corporation (the “Buyer”), and solely for purposes of Sections
5.1, 5.2, 5.3 and Article 11, Solera Holdings, Inc. (“SLH”).
WHEREAS, the Seller owns (i) all of the outstanding membership interests of Lynx
(the “Lynx Interests”) and (ii) all of the outstanding membership interests of
GTS (the “GTS Interests” and, together with the Lynx Interests, collectively,
the “Interests”);
WHEREAS, the Seller and the Acquired Companies are engaged in the business of
developing, marketing, selling and providing enterprise resource planning and
other software solutions, third party claims management services and network
management services to insurance companies, auto parts suppliers and retail
installers, including the activities conducted by the Acquired Companies (but
not the activities conducted by the Seller or the Other PGW Entities with
respect to the manufacture and supply of glass) with respect to the operation
of, and participation in, the Auto Replacement Glass Alliance (as such business
is conducted by the Seller and the Acquired Companies as of the date hereof
(including any growth and expansion initiatives described in the CIM),
collectively, the “Business”); and
WHEREAS, the Seller desires to sell the Business to the Buyer, and the Buyer
desires to acquire the Business from the Seller, by means of the purchase and
sale of the Interests and the consummation of the other Contemplated
Transactions described herein, all on the terms and subject to the conditions
set forth in this Agreement.
NOW, THEREFORE, in consideration of these premises, the covenants set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows:
1.
DEFINITIONS.

1.1.    Certain Matters of Construction.     For purposes of this Agreement,
except as specified otherwise, the words “hereof”, “herein”, “hereunder” and
words of similar import will refer to this Agreement as a whole and not to any
particular Section or provision of this Agreement, and reference to a particular
Section of this Agreement will include all subsections thereof. The word “party”
will refer to the Seller, either Acquired Company or the Buyer. The word
“including” means including without limitation. Definitions will be equally
applicable to both the singular and plural forms of the terms defined, and
references to the masculine, feminine or neuter gender will include each other
gender. All references in this Agreement to any Section, Exhibit or Schedule
will, unless otherwise specified, be deemed to be a reference to a Section,
Exhibit or Schedule of or to this Agreement, in each case as such may be amended
in accordance herewith, all of which are made a part of this Agreement. The
phrase “ordinary course of business” and phrases of similar import when used in
this Agreement shall mean the ordinary and usual course of business consistent




--------------------------------------------------------------------------------




with past practices (including with respect to nature, frequency and magnitude).
The phrase “made available” and phrases of similar import when used in this
Agreement shall mean that the Seller, the Acquired Companies or a Representative
acting on their behalf has posted a document to which the Buyer had access prior
to the execution and delivery of this Agreement in the online data room hosted
on behalf of the Seller and the Acquired Companies and located at
www.rrdvenue.com, and remained accessible to the Buyer and its Representatives
thereafter until the Closing.
1.2.    Certain Definitions.     For purposes of this Agreement, the following
terms will have the following meanings:
“Accounting Principles” means collectively (i) the accounting principles and
policies followed in the preparation of the Annual Financial Statements and (ii)
the specific accounting principles and policies set forth on Schedule I (which
specific accounting principles and policies will control in the event of any
conflict between such principles and policies and the accounting principles and
policies described in clause (i)).
“Acquired Companies” is defined in the Preamble.
“Action” means any claim, complaint, charge, audit, inquiry, investigation,
suit, litigation, action or other proceeding brought by or before any
Governmental Authority (including any arbitration proceeding brought before an
arbitrator of competent jurisdiction).
“Affected Employees” means all employees of the Acquired Companies on the
Closing Date (except for the Retained Lynx Employees) and all Transferred
Employees, including any such person who is on a leave of absence.
“Affiliate” means, as to any Person, any other Person controlling, controlled by
or under common control with such Person. For the purposes of this definition,
“controlling”, “controlled” and “control” means the possession, directly or
indirectly, of the power to direct the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
“Agreement” is defined in the Preamble.
“Allocation” is defined in Section 2.6.1.
“Ancillary Agreements” means the Assignment and Assumption Agreement, the Bill
of Sale, the Interest Assignment and Assumption Agreement, the Reverse
Transition Services Agreement, the Transition Services Agreement and the
Software License Agreement.
“Annual Financial Statements” is defined in Section 3.5.
“ARG Service Center Programs” is defined in Section 8.14.
“Assets” is defined in Section 3.6.1.
“Assignment and Assumption Agreement” is defined in Section 2.1.3.

-2-



--------------------------------------------------------------------------------




“Assumed Liabilities” is defined in Section 2.1.3.
“Base Purchase Price” is defined in Section 2.2.1.
“Bill of Sale” means a bill of sale in the form attached hereto as Exhibit A.
“Business” is defined in the Recitals.
“Business Day” means any day on which banking institutions in New York, New York
are open for the purpose of transacting business.
“Business Records” is defined in Section 2.1.2.
“Buyer” is defined in the Preamble.
“Buyer Closing Certificate” is defined in Section 7.3.
“Buyer Group Tax Return” is defined in Section 8.9.5.
“Buyer Indemnified Parties” is defined in Section 9.2.1.
“Cash on Hand” means the amount (which may be less than $0) of all cash and cash
equivalents of the Acquired Companies, in each case determined in accordance
with GAAP and the Accounting Principles.
“CIM” means that certain Confidential Information Memorandum, dated February
2014, provided by the Seller.
“Closing” is defined in Section 2.3.
“Closing Date” is defined in Section 2.3.
“Closing Statement” is defined in Section 2.5.2.
“Code” means the Internal Revenue Code of 1986, as amended, and the applicable
Treasury Regulations issued thereunder.
“Company Closing Certificate” is defined in Section 6.3.
“Company IP Rights” means (a) the Intellectual Property Rights owned by,
developed for or licensed to the Acquired Companies and used in connection with
the conduct of the Business as of the Closing Date, (b) the Intellectual
Property Rights included in the Transferred Assets and (c) the Intellectual
Property Rights licensed to the Seller under the Transferred Contracts.
“Company Plan” is defined in Section 3.11.1.
“Confidentiality Agreement” is defined in Section 8.1.

-3-



--------------------------------------------------------------------------------




“Contemplated Transactions” means, collectively, the purchase and sale of the
Interests, the transfer of the Transferred Assets to the Acquired Companies and
the assumption of the Assumed Liabilities.
“Continuing Employee” is defined in Section 8.8.2.
“Contract” means any legally binding contract, agreement, lease, license,
instrument, note, commitment or undertaking (other than, except for purposes of
Section 3.15.1(a), an Employee Plan).
“De Minimis Threshold” is defined in Section 9.2.2.
“Deductible” is defined in Section 9.2.3.
“Disclosure Schedules” means the various disclosure schedules to this Agreement
that are being delivered by the Acquired Companies and the Seller in connection
with the execution and delivery hereof.
“Disclosure Schedule Update” is defined in Section 11.16.
“Dispute Notice” is defined in Section 2.5.3.
“Dispute Submission Notice” is defined in Section 2.5.4.
“Disputed Item” is defined in Section 2.5.3.
“D&O Indemnified Persons” is defined in Section 8.6.1.
“Employee Plan” means any plan, program, agreement, policy or arrangement that
is: (a) a Welfare Plan (as defined in Section 3(3) of ERISA); (b) a pension
benefit plan (within the meaning of Section 3(2) of ERISA); (c) a stock bonus,
stock purchase, stock option, restricted stock, stock appreciation right or
similar equity-based plan; or (d) any other deferred-compensation, retirement,
welfare-benefit, bonus, incentive or fringe benefit plan or arrangement.
“Environmental Laws” means all applicable national, foreign, federal, state,
provincial and local Legal Requirements relating to pollution or protection of
the environment, public or worker health and safety, or exposure to or
regulation of Hazardous Substances.
“Equity Interest” means, with respect to any Person, (a) any capital stock,
partnership or membership interest, unit of participation or other similar
interest (however designated) in such Person and (b) any option, warrant,
purchase right, conversion right, exchange right or other Contract which would
entitle any other Person to acquire any such interest in such Person or
otherwise entitle any other Person to share in the equity, profits, earnings,
losses or gains of such Person (including stock appreciation, phantom stock,
profit participation or other similar rights).

-4-



--------------------------------------------------------------------------------




“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations issued thereunder.
“Estimated Cash on Hand Amount” is defined in Section 2.5.1.
“Estimated Closing Statement” is defined in Section 2.5.1.
“Estimated Working Capital Amount” is defined in Section 2.5.1.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
“Excluded Assets” is defined in Section 2.1.3.
“Expiration Date” is defined in Section 10.1.4.
“Final Cash on Hand Amount” is defined in Section 2.5.5.
“Final Working Capital Amount” is defined in Section 2.5.5.
“Financial Statements” is defined in Section 3.5.
“FIRPTA Certificate” is defined in Section 8.9.8.
“GAAP” means United States generally accepted accounting principles, as in
effect from time to time, consistently applied.
“Governmental Authority” means any foreign, national, federal, state, provincial
or local government or political subdivision thereof or governmental agency or
commission entitled to exercise any administrative, executive, judicial,
legislative or regulatory authority or power.
“Governmental Order” means any ruling, award, decision, injunction, judgment,
order, decree or subpoena entered, issued or made by any Governmental Authority
or arbitrator of competent jurisdiction.
“GTS” is defined in the Preamble.
“GTS Interests” is defined in the Recitals.
“Hazardous Substance” means any substance, material or waste that is
characterized, classified, defined or designated under any Environmental Law as
hazardous, dangerous, toxic, radioactive or words of similar import, including
petroleum, asbestos, and polychlorinated biphenyls, or for which liability or
standards of conduct may be imposed under Environmental Laws.
“Holdings” is defined in Section 2.6.1.

-5-



--------------------------------------------------------------------------------




“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1974, as
amended, and the regulations issued thereunder.
“Indebtedness” means with respect to any Person, and without duplication, all
outstanding obligations of such Person (a) in respect of indebtedness for
borrowed money, (b) evidenced by notes, debentures or similar instruments, (c)
for lease obligations required under GAAP to be accounted for on the balance
sheet of such Person as capital leases, (d) for the deferred purchase price of
property (other than ordinary trade accounts payable), whether contingent or
otherwise (i.e. any “earn-out” or similar obligations incurred in connection
with the acquisition (whether by merger, purchase of assets or purchase of
Equity Interests) of any Person or business), (e) in respect of due and payable
reimbursement or similar obligations under or in respect of drawn letters of
credit, performance bonds, bankers acceptances or similar obligations, (f) under
any interest rate or currency swap or hedging agreements (valued at the
termination value thereof), (g) all accrued interest, prepayment penalties or
premiums related to any of the obligations described in clauses (a) through (f)
above, and (h) with respect to guarantees of obligations of the types described
in clauses (a) through (g) above of any other Person.
“Indemnified Party” means with respect to any claim for indemnification pursuant
to Article 9, each Buyer Indemnified Party or Seller Indemnified Party asserting
such claim (or on whose behalf such claim is asserted) under Section 9.2 or 9.3,
as the case may be.
“Indemnified Taxes” means all liabilities or obligations of any Acquired Company
for Taxes for any Pre-Closing Tax Periods (for the avoidance of doubt,
determined in accordance with Section 8.9.4) arising from or with respect to any
Tax matter or issue disclosed or contained on Schedule 3.8.
“Indemnifying Party” means, with respect to any claim for indemnification
pursuant to Article 9, the party against whom such claim may be or has been
asserted.
“Independent Referee” is defined in Section 2.5.4.
“Insurance or Other Proceeds” is defined in Section 9.4.
“Intellectual Property Rights” means all domestic or international intellectual
property rights, including (a) patents and patent applications; (b) trademarks,
trade names, trademark registrations and applications therefor and all goodwill
associated therewith, (c) copyrights, copyright registrations and applications
therefore , (d) internet domain names, (e) data, know-how and trade secrets,
including customer lists, proprietary processes and formulae, all source and
object code, algorithm, architecture, structure, display screens, layouts,
inventions, development tools and all documentation and media constituting,
describing or relating to the above, including, manuals, memoranda and records,
and (f) all other intellectual property or proprietary rights.
“Interest Assignment and Assumption Agreement” is defined in Section 2.1.1.

-6-



--------------------------------------------------------------------------------




“Interests” is defined in the Recitals.
“Interim Financial Statements” is defined in Section 3.5.
“Leased Premises” is defined in Section 3.9.2.
“Leases” is defined in Section 3.9.2.
“Legal Requirement” means any foreign, national, federal, state, provincial or
local statute, law, ordinance, code, duty, common law doctrine, rule, legal
requirement or regulation or Governmental Order.
“Liability Cap” is defined in Section 9.2.2.
“Lien” means any charge, security interest, mortgage, deed of trust, pledge,
lien, license, security interest or other encumbrance or restriction on transfer
(it being understood that restrictions on the transfer of securities arising
under applicable Legal Requirements shall not be deemed to be Liens).
“Losses” means losses, damages, diminution in value, Taxes, awards, fines,
penalties, expenses, fees, costs and amounts paid in settlement (including
reasonable fees and expenses of counsel) incurred or suffered by an Indemnified
Party, but excluding exemplary or punitive damages (other than any such damages
payable by such Indemnified Party pursuant to Third Party Claims).
“Lynx” is defined in the Preamble.
“Lynx Business Affiliate” means the Buyer or any other Affiliate of the Buyer
that, following the Closing, becomes engaged in the Business.
“Lynx Interests” is defined in the Recitals.
“Material Adverse Effect” means any change, effect, event, fact or development
(each a “Change”, and collectively, “Changes”), individually or in the
aggregate, that has had or would reasonably be expected to have a material
adverse effect on, or material adverse change in, the business, operations,
financial condition or results of operations of the Business or the Acquired
Companies, or is reasonably likely to prevent or materially delay the
consummation of the Contemplated Transactions; provided, however, that any such
Changes caused by or resulting from any of the following shall not be
considered, and shall not be taken into account in determining the existence of,
a “Material Adverse Effect”: (i) the announcement, pendency or consummation of
the Contemplated Transactions, or the execution of this Agreement or the
announcement or the existence of, or compliance (other than compliance with the
obligation to operate in the ordinary course of business) with, this Agreement
and the Contemplated Transactions (provided that this clause (i) shall not
diminish the effect of, and shall be disregarded for purposes of, the
representations and warranties contained in Section 3.4 and 4.3 and any other
representations and warranties relating to the required consents or approvals,
change in control provisions or similar

-7-



--------------------------------------------------------------------------------




provisions granting rights of acceleration, termination, modification or waiver
based upon the entering into of this Agreement or the consummation of the
Contemplated Transactions), (ii) conditions affecting the global economy or
financial markets as a whole, or generally affecting the industries in which the
Acquired Companies conduct their business, (iii) any change after the date
hereof in any applicable Legal Requirements or in GAAP, (iv) the commencement,
occurrence or continuation of any war, armed hostilities or acts of terrorism,
(v) earthquakes, hurricanes, floods or other natural disasters, (vi) the failure
by the Acquired Companies to meet any revenue or earnings projections, forecasts
or predictions (provided that the underlying causes of such failure may, to the
extent applicable, be considered in determining whether there has been, or is
reasonably be expected to be, a Material Adverse Effect) or (vii) any action
taken by, or with the prior written consent of, the Buyer or any of its
Affiliates with respect to the Contemplated Transactions or with respect to the
Acquired Companies, which Changes, in the cases of clauses (ii), (iii), (iv) and
(v) above, do not, individually or in the aggregate, disproportionately impact
the Business or the Acquired Companies relative to other industry participants
competing in the markets in which the Acquired Companies do business.
“Material Contract” is defined in Section 3.15.2.
“Non-Assignable Contract” is defined in Section 2.1.
“Off-the-Shelf Software” means commercial software obtained from a third party
on general commercial terms that continues to be widely available on such
commercial terms as of the Closing Date, and that (i) require payments of less
than $150,000 per year and $500,000 in the aggregate, (ii) is not material to
the Business, and (iii) is not distributed with or incorporated in either of the
Acquired Companies’ services, or necessary for use or development of either of
the Acquired Companies’ services.
“Open Source Software” means any software that is licensed pursuant to: (i) any
license that is, or is substantially similar to, a license now or in the future
approved by the Open Source Initiative and listed at
http://www.opensource.org/licenses, which licenses include all versions of the
GNU General Public License (GPL), the GNU Lesser General Public License (LGPL),
the GNU Affero GPL, the MIT license, the Eclipse Public License, the Common
Public License, the CDDL, the Mozilla Public License (MPL), the Artistic
License, the Netscape Public License, the Sun Community Source License (SCSL),
and the Sun Industry Standards License (SISL); (ii) any license under which
software or other materials are distributed or licensed as “free software,”
“open source software” or under similar terms; or (iii) any Reciprocal License,
in each case whether or not source code is available or included in such
license.
“Organizational Documents” means, with respect to any Person (other than an
individual), the certificate or articles of incorporation or organization of
such Person and any limited liability company, operating or partnership
agreement, by-laws or similar documents or agreements relating to the legal
organization of such Person.
“Other PGW Entities” is defined in Section 2.1.2.

-8-



--------------------------------------------------------------------------------




“Owned Premises” is defined in Section 2.1.2.
“Participants” is defined in Section 8.14.
“Permits” is defined in Section 3.13.
“Permitted Liens” means (a) statutory Liens for Taxes, special assessments or
other governmental and quasi-governmental charges, in each case (i) not yet due,
payable or delinquent or (ii) the amount or validity of which is being contested
in good faith by appropriate proceedings and for which adequate reserves have
been established in accordance with GAAP, (b) landlords’, warehousepersons’,
mechanics’, materialmens’, carriers’, Liens to secure claims for labor, material
or supplies and other similar Liens that relate to obligations not due and
payable and arise in the ordinary course of business and for which adequate
reserves have been established in accordance with GAAP, (c) Liens incurred or
deposits or pledges made in connection with, or to secure payment of, workers’
compensation, unemployment insurance, old age pension programs mandated under
applicable Legal Requirements or other social security regulations, (d) zoning,
building, entitlement and other land use regulations or restrictions, in each
case, that are not violated by the current use of any property, (e) the
interests of the lessors and sublessors of any leased properties, (f) easements
and rights of way, covenants, conditions, restrictions, reservations, rights,
claims or other encumbrances or matters of public record that do not materially
impact or interfere with the present occupancy, use or value of the property
related thereto and (g) licenses of Intellectual Property Rights granted in the
ordinary course of business or identified in Schedule 3.15 (Material Contracts).
“Person” means any natural person or any corporation, partnership, limited
liability company, other legal entity or Governmental Authority.
“Post-Closing Covenants” is defined in Section 9.1.
“Post-Closing Representation” is defined in Section 8.7.
“Post-Closing Tax Period” means any taxable period or portion thereof beginning
after the Closing Date.
“Pre-Closing Representation” is defined in Section 8.7.
“Pre-Closing Covenants” is defined in Section 9.1.
“Pre-Closing Tax Period” means any taxable period or portion thereof ending on
or before the Closing Date.
“Prior Company Counsel” is defined in Section 8.7.
“Purchase Price” is defined in Section 2.2.

-9-



--------------------------------------------------------------------------------




“Reciprocal License” means a license of an item of software to an Acquired
Company or the Seller or any of the Other PGW Entities that requires or that
conditions any rights granted in such license upon: (i) the disclosure,
distribution or licensing of any other software by the Acquired Company or the
Seller or any of the Other PGW Entities (other than such item of software in its
unmodified form); (ii) a requirement that any disclosure, distribution or
licensing of any other software by the Acquired Company or the Seller or any of
the Other PGW Entities (other than such item of software in its unmodified form)
be at no charge; (iii) a requirement that any other licensee of the software be
permitted to modify, make derivative works of, or reverse-engineer any such
other software; (iv) a requirement that such other software be redistributable
by other licensees; or (v) the grant of any patent rights by the Acquired
Company or the Seller or any of the Other PGW Entities (other than patent rights
in such item of software), including non-assertion or patent license obligations
(other than patent obligations relating to the use of such item of software).
“Records” is defined in Section 8.1.
“Reference Balance Sheet” is defined in Section 3.5.
“Reference Balance Sheet Date” is defined in Section 3.5.
“Registered Company IP Rights” is defined in Section 3.12.2.
“Representative” means, with respect to any Person, any director, officer,
manager or employee of such Person and any agent, consultant, legal, accounting,
financial or other advisor or other representative authorized by such Person to
represent or act on behalf of such Person.
“Retained Liabilities” is defined in Section 2.1.5.
“Retained Lynx Employees” means those employees of Lynx set forth on Schedule V
hereto, to the extent that such Persons are employees of Lynx as of the Closing
Date.
“Reverse Transition Services Agreement” means an agreement between the Seller
and the Buyer, to be dated as of the Closing Date, in the form attached hereto
as Exhibit B.
“Seller” is defined in the Preamble.
“Seller’s Knowledge” means the actual knowledge of any of Jeff Gronbeck, John
Wysseier, Brian Dvoroznak, Jignesh Modi, Sandy Frazer, Chris Umble and Bill
Jones after reasonable inquiry.
“Seller Indemnified Parties” is defined in Section 9.3.1.
“Software License Agreement” means an agreement between the Seller and the
Buyer, to be dated as of the Closing Date, in the form attached hereto as
Exhibit C.

-10-



--------------------------------------------------------------------------------




“Straddle Period” means any taxable period that includes but does not end on the
Closing Date.
“Subsidiary” of any Person means another Person, of which at least a majority of
the securities or ownership interests having by their terms ordinary voting
power to elect a majority of the board of directors or other persons performing
similar functions is owned or controlled directly or indirectly by such first
Person.
“Supplementary IP” is defined in Section 8.15.2.
“Tax” means any United States federal, state or local, or any foreign, income,
franchise, profits, gross receipts, ad valorem, net worth, estimated, value
added, sales, use, real or personal property, payroll, withholding, employment,
social security (or similar), excise, stamp, registration, alternative, add-on
minimum tax or any other tax of any kind whatsoever payable to any Taxing
Authority and including all Tax-related interest, penalties, additional taxes
and additions to tax.
“Tax Proceeding” is defined in Section 8.9.5.
“Tax Returns” means returns, reports, forms and information statements filed or
required to be filed with a Taxing Authority relating to any Taxes, including
any schedules or attachments thereto and any amendments thereof.
“Taxing Authority” means any United States, federal, state, local or any foreign
or other Governmental Authority responsible for the imposition, assessment or
collection of any Tax.
“Third Party Claim” is defined in Section 9.5.1.
“Transaction Bonus Amount” means, collectively, the aggregate amounts payable
under each of the Success Bonus Agreements listed on Schedule II plus the
employer portion of any payroll Taxes arising from the payment thereof.
“Transaction Expenses” means all out-of-pocket fees, costs and expenses incurred
or otherwise payable by the Acquired Companies or the Seller or its Affiliates
in connection with the negotiation, documentation and consummation of the
Contemplated Transactions, including the fees and expenses of the Seller, all
legal fees and expenses of Ropes & Gray LLP, the fees and expenses of the
Acquired Companies’, the Seller’s or its Affiliates’ accountants and the fees
and expenses of Goldman Sachs & Co., in each case to the extent incurred but
unpaid as of the Closing.
“Transfer Taxes” means any sales, use, stock transfer, value added, real
property, transfer, stamp, registration, documentary, recording or similar
duties or taxes incurred in connection with the Contemplated Transactions,
together with any interest thereon, penalties, fines, costs, fees, additions to
tax or additional amounts with respect thereto incurred in connection with the
Contemplated Transactions.

-11-



--------------------------------------------------------------------------------




“Transferred Assets” is defined in Section 2.1.2.
“Transferred Contracts” is defined in Section 2.1.2.
“Transferred Employees” means those employees of the Seller set forth on
Schedule III, to the extent such Persons are employees of the Seller as of the
Closing Date.
“Transition Services Agreement” means an agreement between the Seller and the
Buyer, to be dated as of the Closing Date, in the form attached hereto as
Exhibit D.
“Voluntary Disclosure Tax Return” is defined in Section 8.9.2(c).
“WARN” means the Worker Adjustment and Retraining Notification Act of 1988, as
amended, or any similar Legal Requirement.
“Welfare Plan” means a welfare benefit plan within the meaning of Section 3(1)
of ERISA.
“Working Capital” means, after giving pro forma effect to the transfer of the
Transferred Assets and the assumption of the Assumed Liabilities by the Acquired
Companies as if such transactions were consummated as of the close of business
on the day immediately preceding the Closing Date, (i) the current assets of the
Acquired Companies (consisting of asset account line items as specified on
Schedule IV) minus (ii) the current liabilities of the Acquired Companies
(consisting of liability account line items as specified on Schedule IV), in
each case determined in accordance with the Accounting Principles on a
consolidated basis. For the avoidance of doubt, Working Capital will not include
Cash on Hand, accruals in respect of Transaction Expenses or the Transaction
Bonus Amount.
“Working Capital Target” means $(5,427,712).
2.
THE CONTEMPLATED TRANSACTIONS.

2.1.    Purchase and Sale.      Upon and subject to the terms and conditions set
forth in this Agreement, at the Closing:
2.1.1.    the Seller shall sell, transfer and deliver to the Buyer, free and
clear of all Liens, and the Buyer shall purchase from the Seller, one hundred
percent (100%) of the Interests pursuant to an Assignment and Assumption
Agreement in the form attached hereto as Exhibit E (the “Interest Assignment and
Assumption Agreement”);
2.1.2.    the Seller shall, and shall cause Holdings and the Subsidiaries of
Holdings other than the Seller and the Acquired Companies (collectively, the
“Other PGW Entities”) to, assign, transfer, convey and deliver to the Acquired
Companies free and clear of all Liens (other than Permitted Liens), and the
Acquired Companies shall accept from the Seller or such Other PGW Entities, all
of the Seller’s and such Other PGW Entities’ right, title and interest in and to
the assets, properties and rights, of every kind and nature, whether real,
personal or mixed, tangible or intangible (including goodwill), wherever

-12-



--------------------------------------------------------------------------------




located and whether now existing or hereafter acquired (other than the Excluded
Assets), primarily related to or used by the Seller (or the Other PGW Entities)
solely or primarily in connection with the Business, including the following
assets, properties and rights used by the Seller solely or primarily in
connection with the Business (collectively, the “Transferred Assets”) (but in
all cases other than the Excluded Assets):
(a)    the real property, together with all buildings, structures, installments,
improvements, fixtures, betterments and additions situated thereon, identified
on Schedule 2.1.2(a) (the “Owned Premises”);
(b)    any tangible personal property, including any machinery, equipment,
materials, furniture or supplies, or any computers, servers, telecom equipment,
data communications lines, routers, hubs, switches or other information
technology equipment, if any, owned by the Seller or any of the Other PGW
Entities and located at the Owned Premises or the Leased Premises or solely or
primarily related to or used by the Seller or the Other PGW Entities solely or
primarily in connection with the Business;
(c)    any prepayments, prepaid expenses or deposits made by the Seller or any
of the Other PGW Entities with respect to the Business, and any accounts
receivable arising in connection with the operation of the Business, in each
case, solely to the extent such amounts would be included as current assets in a
calculation of Working Capital determined in accordance with the definition of
Working Capital and the Accounting Principles, and any claim, remedy or other
right related thereto;
(d)    all right, title and interest of the Seller and any of the Other PGW
Entities in and to the Contracts identified on Schedule 2.1.2(d) (the
“Transferred Contracts”);
(e)    all of the Seller’s or the Other PGW Entities’ books, records, documents,
files, lists, invoices catalogs and marketing, advertising and other promotional
materials located in hardcopy at the Owned Premises or the Leased Premises or
solely or primarily related to the Business (collectively, the “Business
Records”) (provided that the Seller shall be entitled to retain copies of all
accounting, financial and tax records included in the Business Records);
(f)    to the extent transferable under applicable Legal Requirements, any
permits, licenses, franchises or authorizations from Governmental Authorities
that are in the name of the Seller or any of the Other PGW Entities and that
relate solely or primarily to the Owned Premises, the Leased Premises or the
operations of the Business;

-13-



--------------------------------------------------------------------------------




(g)    any telephone numbers and facsimile numbers solely or primarily related
to or used solely or primarily in connection with the Business;
(h)    the domain names listed on Schedule 2.1.2(h);
(i)    all computer software and related documentation, manuals, source code and
object code, program files, data files, algorithms, program architecture, system
design, and scripts, test specifications and test scripts and supporting
documentation that is owned by the Seller or any of the Other PGW Entities and
solely or primarily related to or used solely or primarily in connection with
the Business, including the computer programs listed on Schedule 2.1.2(i), or
that is licensed to the Seller or an Other PGW Entity pursuant to a Transferred
Contract;
(j)    the patents and patent applications listed on Schedule 2.1.2(j);
(k)    the trademarks, trademark registrations and applications for registration
listed on Schedule 2.1.2(k) and the goodwill associated therewith;
(l)    all Intellectual Property Rights, including all physical embodiments of
Intellectual Property Rights, owned by the Seller or the Other PGW Entities that
are solely or primarily related to or used solely or primarily in connection
with the Business (other than patents, patent applications, trademarks,
trademark registrations and applications, and domain names, which are covered in
Section 2.1.2(h), Section 2.1.2(j) and Section 2.1.2(k));
(m)    all rights of indemnity, warranty rights, rights of contribution, rights
to refunds, claims, causes of action, rights to sue at law or in equity and
other rights of recovery against any Person solely or primarily related to or
used solely or primarily in connection with any of the other Transferred Assets
or the Business, including the right to sue and collect damages arising from any
past, present, or future infringement of the Intellectual Property Rights
included in the Transferred Assets;
(n)    all of the current assets included in Working Capital, as finally
determined in accordance with Section 2.5; and
(o)    all rights to proceeds of insurance to the extent payable in respect of
any destruction of (or other similar casualty event with respect to) the Owned
Premises or any tangible personal property that would have been included in the
Transferred Assets but for such casualty event if such destruction or casualty
event occurs after the date hereof and prior to the

-14-



--------------------------------------------------------------------------------




Closing (net of any amounts paid, Taxes or Loss incurred by the Seller or any of
the Other PGW Entities in connection with the collection or receipt of such
insurance proceeds); and
(p)    all of the goodwill associated with the Business as a going concern.
2.1.3.    Excluded Assets. Subject to Section 8.15.2, the Seller and the Other
PGW Entities shall retain (A) all patents, registered trademarks, registered
copyrights, internet domain names and applications for any of the foregoing
owned by the Seller or any of the Other PGW Entities other than those included
in Schedules 2.1.2(h), (j) and (k) and (B) any assets, properties or rights
described on Schedule 2.1.3 (the assets, properties and rights described in
clauses (A) and (B), collectively, the “Excluded Assets”).    
2.1.4.    Assumed Liabilities. The Acquired Companies shall jointly and
severally assume and agree to satisfy, perform and discharge as and when due the
liabilities and obligations of the Seller and the Other PGW Entities, whether
known or unknown, asserted or unasserted, determined, determinable or otherwise,
absolute or contingent, accrued or unaccrued, liquidated or unliquidated, in
each case, to the extent solely or primarily related to the Acquired Companies,
the Transferred Assets, the Continuing Employees or the Business (collectively,
the “Assumed Liabilities”), including under each of the Transferred Contracts,
in each case, pursuant to an Assignment and Assumption Agreement in the form of
Exhibit F hereto (the “Assignment and Assumption Agreement”), and including,
without limitation, all current liabilities taken into account in determining
the Working Capital.
2.1.5.    Notwithstanding Section 2.1.4, the Seller and the Other PGW Entities
shall retain (and the Buyer and the Acquired Companies shall not assume) the
following liabilities and obligations (the “Retained Liabilities”):
(a)    the Seller’s liability for Transfer Taxes as described in Section 8.9.1
and all liabilities or obligations of the Seller or the Other PGW Entities for
or with respect to Taxes;
(b)    all liabilities or obligations for or with respect to any Employee Plan,
Company Plan, Welfare Plan or any other benefit or compensation plan, program,
agreement, contract, policy or arrangement at any time maintained, sponsored or
contributed or required to be contributed to by the Seller or the Other PGW
Entities or any of their respective Affiliates (including any of the Acquired
Companies) or with respect to which the Seller or the Other PGW Entities or any
of their respective Affiliates (including any of the Acquired Companies) has any
liability or obligation, excluding, in each case, any such liabilities or
obligations that are included in Working Capital;

-15-



--------------------------------------------------------------------------------




(c)    all liabilities or obligations for intercompany payables, receivables,
advances or loans owed to the Seller or any of the Other PGW Entities, including
those that are being released at the Closing pursuant to Section 8.17;
(d)    all liabilities or obligations to the extent relating to any Excluded
Assets;
(e)    all Indebtedness of the Seller or any of the Other PGW Entities;
(f)    all Transaction Expenses of the Seller and its Affiliates not paid at
Closing; and
(g)    all liabilities or obligations of the Seller or any of the Other PGW
Entities to the extent arising from the business and operations of the Seller or
any of the Other PGW Entities other than the Business.
Nothing in Section 2.1.2 above shall be construed as an attempt or agreement to
assign any Transferred Contract that is non-assignable without the consent of
the other party or parties thereto (each a “Non-Assignable Contract”) unless
such consent shall have been given. In order, however, that the full value of
every Non-Assignable Contract may be realized, the Seller shall use its
commercially reasonable efforts to obtain approval for assignment and, failing
that, the Seller shall, at the request and under the direction of the Buyer, and
at the expense of the Buyer, in the name of the applicable Acquired Company or
otherwise as the Buyer shall specify, use its commercially reasonable efforts to
take all action as shall, in the reasonable opinion of the Buyer, be necessary
or proper (x) in order that the rights and obligations of the Business under
such Non-Assignable Contract shall be preserved and (y) for, and to facilitate,
the collection of the moneys due and payable, and to become due and payable, to
the Business in and under every such Non-Assignable Contract (including
enforcing, at the request and expense of the Buyer and for the account of the
Buyer, any rights of the Seller arising from any such Non-Assignable Contract),
and the Seller shall hold the same for the benefit of and shall pay the same
over promptly to the applicable Acquired Company. So long as the Buyer is
provided the benefit of any such Non-Assignable Contract pursuant to its terms,
the Buyer will perform or discharge, on behalf of the Seller, the Seller’s
obligations and liabilities under each such Non-Assignable Contract in
accordance with the provisions thereof except for any obligations and
liabilities under each such Non-Assignable Contract that constitute a Retained
Liability.
2.2.    Purchase Price.     The aggregate consideration for the purchase and
sale of the Interests and the Transferred Assets pursuant to this Agreement will
be (a) the assumption of the Assumed Liabilities and (b) an amount in cash (such
aggregate cash consideration, the “Purchase Price”) calculated as follows:
2.2.1.    $280,000,000.00 (the “Base Purchase Price”);

-16-



--------------------------------------------------------------------------------




2.2.2.    less the amount of the Transaction Expenses to be paid pursuant to
Section 2.4.1(b);
2.2.3.    less the Transaction Bonus Amount;
2.2.4.    plus the Estimated Cash on Hand Amount;
2.2.5.    plus the amount, if any, by which the Estimated Working Capital Amount
exceeds the Working Capital Target; or less the amount, if any, by which the
Estimated Working Capital Amount is less than the Working Capital Target.
The Purchase Price shall be subject to adjustment in accordance with Section
2.5.
2.3.    The Closing.     Subject to the terms and conditions hereof, the closing
of the purchase and sale of the Interests and the other Contemplated
Transactions pursuant to this Agreement (the “Closing”) shall take place at
10:00 a.m. (local time) at the offices of Ropes & Gray LLP, 1211 Avenue of the
Americas, New York, New York, as promptly as practicable following, but in no
event later than the third (3rd) Business Day following, the satisfaction or
waiver of each of the conditions set forth in Articles 6 and 7 hereof (other
than those conditions that by their terms are to be satisfied at the Closing,
but subject to the satisfaction or waiver of such conditions at Closing), or at
such other time and place as the Buyer and the Seller may agree (the day on
which the Closing takes place, the “Closing Date”); provided that if such third
(3rd) Business Day is (a) a Friday, then the Closing shall occur on the second
(2nd) Business Day following such date, or (b) a Monday, then the Closing shall
occur on the first (1st) Business Day following such date. Notwithstanding the
foregoing, unless otherwise agreed to in writing by the Buyer, the Closing shall
not take place earlier than the date that is thirty (30) days following the date
of this Agreement. Subject to the provisions of Article 10, the failure of any
party to consummate the Closing on the date and time determined pursuant to this
Section 2.3 shall not result in the termination of this Agreement and shall not
relieve such party of any obligation under this Agreement.
2.4.    Closing Deliveries and Payments.     
2.4.1.    Buyer Closing Deliveries and Payments. At the Closing, the Buyer shall
deliver or cause to be delivered the following:
(a)    to the Seller, by wire transfer of immediately available funds to an
account of the Seller designated in writing by the Seller to the Buyer not less
than two (2) Business Days prior to the Closing Date, an amount in cash equal to
the Purchase Price;
(b)    to accounts and in the amounts specified by the Seller at least two (2)
Business Days prior to the Closing Date, by wire transfer of immediately
available funds, such cash amounts as are necessary to pay in full the
Transaction Expenses;

-17-



--------------------------------------------------------------------------------




(c)    to an account of Lynx, for payment as soon as reasonably practical on or
after the Closing Sale through Lynx’s payroll system to the recipients thereof
and in the amounts as set forth on Schedule II, the Transaction Bonus Amount;
(d)    to the other parties thereto, each of the Ancillary Agreements to which
the Buyer is a party; and
(e)    to the Seller, the various other certificates, instruments and documents
referred to in Article 7.
2.4.2.    Acquired Company Closing Deliveries. At the Closing, each of the
Acquired Companies shall deliver or cause to be delivered the following:
(h)    to the other parties thereto, each of the Ancillary Agreements to which
the Acquired Companies are party; and
(i)    to the Buyer, the various other certificates, instruments and documents
referred to in Article 6.
2.4.3.    Seller Closing Deliveries. At the Closing, the Seller shall deliver
the following:
(a)    to the Buyer, the FIRPTA Certificate;
(b)    to the Acquired Companies, the Assignment and Assumption Agreement, the
Bill of Sale and such other deeds and instruments of transfer as are reasonably
necessary to convey the Transferred Assets to the Acquired Companies;
(c)    to the other parties thereto, each of the Ancillary Agreements to which
the Seller is a Party; and
(d)    to the Buyer, the various other certificates, instruments and documents
referred to in Article 6.
2.5.    Working Capital and Cash on Hand Adjustment.    
2.5.1.    Estimated Closing Statement. The Seller will prepare or cause to be
prepared in good faith and delivered to the Buyer not later than three (3)
Business Days prior to the Closing Date, a written statement (the “Estimated
Closing Statement”), executed by an executive officer of the Seller (solely in
his or her capacity as such) and reasonably acceptable to the Buyer (which
consent shall not be unreasonably withheld, conditioned or delayed), setting
forth in reasonable detail the Seller’s good faith estimates of Working Capital
(the “Estimated Working Capital Amount”) and Cash on Hand (the “Estimated Cash
on Hand Amount”), in each case as of the close of business on the day
immediately preceding the Closing Date. The Estimated Closing Statement will be
prepared in

-18-



--------------------------------------------------------------------------------




accordance with the Accounting Principles in a manner and on a basis consistent
with the preparation of the sample Working Capital statement attached as
Schedule IV hereto.
2.5.2.    Closing Statement. As promptly as practicable, but in any event within
sixty (60) days after the Closing Date, the Buyer will prepare or cause to be
prepared in good faith, and will provide to the Seller, a written statement (the
“Closing Statement”) setting forth in reasonable detail the Buyer’s proposed
determinations of Working Capital and Cash on Hand, in each case as of the close
of business on the day immediately preceding the Closing. The Closing Statement
will be prepared in accordance with the Accounting Principles on a basis and in
a manner consistent with the preparation of the Estimated Closing Statement. The
Buyer shall provide the Seller and its Representatives with reasonable access to
such applicable personnel, work papers (subject to customary access letters) and
other materials as the Seller or its Representatives may reasonably request in
connection with their review of the Closing Statement.
2.5.3.    Dispute Notice. The Closing Statement (and the proposed determinations
of Working Capital and Cash on Hand reflected on the Closing Statement) will be
final, conclusive and binding on the parties unless the Seller provides a
written notice (a “Dispute Notice”) to the Buyer no later than forty-five (45)
days after delivery of the Closing Statement setting forth in reasonable detail
any item(s) or amount(s) on the Closing Statement that are disputed by the
Seller (each, a “Disputed Item”). Any item or amount to which no dispute is
raised in the Dispute Notice will be final, conclusive and binding on the
parties.
2.5.4.    Resolution of Disputes. The Buyer and the Seller will attempt to
resolve the Disputed Items in good faith during the twenty (20) day period
following delivery of the Dispute Notice. During such twenty (20) day period,
the Buyer shall provide, and shall cause the Acquired Companies to provide, the
Seller and its Representatives with access to, and the opportunity to make
copies of, the work papers (subject to customary access letters) and other
materials used or considered by the Buyer in the preparation of the Closing
Statement, and reasonable access to personnel and Representatives of the Buyer
and the Acquired Companies who assisted or were consulted in the preparation of
the Closing Statement. Disputed Items resolved by the Seller and the Buyer
within the twenty (20) day period will be final, conclusive and binding on the
parties. If the Buyer and the Seller are unable to resolve any Disputed Items in
the Dispute Notice within the twenty (20) day period, either the Buyer or the
Seller may provide written notice to the other (the “Dispute Submission Notice”)
at any time after the expiration of the twenty (20) day period, that it is
submitting the remaining Disputed Items for resolution to Ernst & Young LLP (the
“Independent Referee”). In the event that Ernst & Young LLP is unwilling or
unable to act as the Independent Referee and an alternative accounting firm is
not selected by mutual agreement of the Buyer and the Seller within ten (10)
days following the giving of the Dispute Submission Notice, each of the Buyer
and the Seller shall promptly select an accounting firm and promptly cause such
two accounting firms to mutually select a third independent accounting firm to
act as the Independent Referee. The Buyer and the Seller will instruct the
Independent Referee to render its decision within thirty (30) days (and in

-19-



--------------------------------------------------------------------------------




any event as soon as practicable) after the submission to the Independent
Referee of their respective final calculations of the Disputed Items (which the
Buyer and the Seller shall submit to the Independent Referee not later than ten
(10) days following the giving of the Dispute Submission Notice or, if
applicable, not later than ten (10) days following the selection of an
alternative independent accounting firm pursuant to the preceding sentence).
Each of the Buyer and the Seller shall, and the Buyer shall cause the Acquired
Companies to, use reasonable best efforts to comply with all reasonable requests
by the Independent Referee for access to their respective work papers (subject
to customary access letters), information, books, records and similar items,
personnel and Representatives. The Independent Referee will (i) review such
final calculations of the Disputed Items, (ii) determine only those Disputed
Items remaining in dispute between the Buyer and the Seller, and (iii) only be
permitted or authorized to determine an amount with respect to any such Disputed
Item that is between the amount of such Disputed Item as proposed by the Buyer
in the Closing Statement and the amount of such Disputed Item as proposed by the
Seller in the Dispute Notice. The Independent Referee’s determination will be
(a) in writing, (b) furnished to each of the Buyer and the Seller within thirty
(30) days, to the extent practicable, and in any event as promptly as
practicable, after the Seller’s and the Buyer’s respective final calculations of
the Disputed Items have been submitted to the Independent Referee, (c) limited
in scope to whether such final calculations of the Disputed Items were done in
accordance with this Section 2.5 and the Accounting Principles and/or contained
mathematical errors and (d) final, conclusive and binding on the parties. The
costs and expenses incurred by the Seller and the Buyer in connection with any
dispute under this Section 2.5.4 shall be borne by the party incurring such
costs and expenses, and the fees and expenses of the Independent Referee with
respect to any dispute referred to the Independent Referee pursuant to this
Section 2.5.4 shall be paid by the party whose final calculation of the Disputed
Items is determined to be less correct by the Independent Referee. Neither the
Buyer nor the Seller will disclose to the Independent Referee, and the
Independent Referee will not consider for any purpose, any settlement
discussions or settlement offer made by or on behalf of the Buyer or the Seller,
unless otherwise agreed by the Buyer and the Seller.
2.5.5.    Post-Closing Purchase Price Adjustment. As promptly as possible, but
in any event no later than the fifth (5th) Business Day following the final
determination of Working Capital and Cash on Hand (respectively, the “Final
Working Capital Amount” and “Final Cash on Hand Amount”), a Purchase Price
adjustment shall be made as follows:
(a)    if the sum of the Final Working Capital Amount plus the Final Cash on
Hand Amount is less than the sum of the Estimated Working Capital Amount plus
the Estimated Cash on Hand Amount, then the Purchase Price will be reduced by an
amount equal to such shortfall, and the Seller will pay to an account specified
by the Buyer an amount equal to such shortfall amount by wire transfer of
immediately available funds; or
(b)    if the sum of the Final Working Capital Amount plus the Final Cash on
Hand Amount is greater than the sum of the Estimated Working

-20-



--------------------------------------------------------------------------------




Capital Amount plus the Estimated Cash on Hand Amount, then the Purchase Price
will be increased by an amount equal to such excess and the Buyer will pay to an
account specified by the Seller an amount equal to such excess amount by wire
transfer of immediately available funds.
2.6.    Tax Treatment; Allocation of Purchase Price.    
2.6.1.    Because the Seller and the Acquired Companies are treated as
disregarded entities for United States federal income Tax purposes, the parties
agree to treat for United States federal income Tax purposes the transfer of the
Transferred Assets to the Acquired Companies and the sale by the Seller to the
Buyer of the Interests as a sale by KPGW Holding Company, LLC (“Holdings”) to
the Buyer of the Acquired Companies’ assets (including the Transferred Assets)
in exchange for the Purchase Price and the assumption by the Buyer of the
Acquired Companies’ liabilities (including the Assumed Liabilities). 
Accordingly, the parties agree to allocate the Purchase Price, as determined for
United States federal income Tax purposes, among the assets of the Business
(after giving effect to the transfer of the Transferred Assets)  in accordance
with the principles of Code Section 1060 and the related Treasury Regulations
(the “Allocation”).
2.6.2.    Within forty-five (45) Business Days after the determination, in
accordance with Section 2.5.3 and/or Section 2.5.4, of the Final Working Capital
Amount and the Final Cash on Hand Amount, the Buyer shall provide the Seller
with a proposed Allocation for the Seller’s review and comment, which proposed
Allocation shall also set forth in a reasonable manner the principles used in
establishing such Allocation. The Seller shall provide comments to the Buyer in
writing within thirty (30) Business Days following delivery by the Buyer of the
proposed Allocation. The Seller and the Buyer shall thereafter negotiate in good
faith to resolve any differences within thirty (30) Business Days. If the Seller
and the Buyer are unable to reach a resolution within such thirty (30) Business
Days period, the Seller and the Buyer shall agree to disagree with respect to
the Allocation. If the Seller and the Buyer are able to reach a resolution
within such thirty (30) Business Days, the Allocation to which they have agreed
shall be deemed to be final and binding, subject to subsequent adjustments to
the purchase price and the identification of additional assets which shall be
reflected in the Allocation in a manner consistent with the Allocation as
previously agreed between the parties and in accordance with the principles of
Code Section 1060 and the related Treasury Regulations.
2.6.3.    If the Buyer and the Seller have agreed to an Allocation pursuant to
Section 2.6.3, the parties shall, for all Tax purposes, report all of the
Contemplated Transactions in a manner consistent with such Allocation and none
of them shall take any position inconsistent therewith in any Tax Return
(including, without limitation, Form 8594), in any refund claim, in any
litigation, or otherwise, except as required by law. In furtherance of the
foregoing, the Buyer shall prepare and deliver within six (6) months after the
Closing Date for the review, comment and approval of the Seller a proposed Form
8594 to be attached by the Buyer and Holdings to their respective Tax Returns
for the taxable year that includes the Closing Date. If the Seller communicates
objections to the

-21-



--------------------------------------------------------------------------------




proposed Form 8594 to the Buyer, the Seller and the Buyer shall proceed promptly
and in good faith to resolve their differences and prepare a Form 8594 that is
acceptable to both the Buyer and the Seller and that is consistent with the
Allocation agreed upon pursuant to Section 2.6.3.
2.6.4.    Notwithstanding anything to the contrary in this Agreement, the Buyer
and any of its agents shall be entitled to deduct and withhold from any amounts
payable or otherwise deliverable pursuant to this Agreement such amounts as are
required to be deducted or withheld therefrom under the Code or any provision of
any Legal Requirement related to Taxes. To the extent that amounts are so
deducted or withheld and paid over to the appropriate Taxing Authority, such
amounts shall be treated for all purposes of this Agreement as having been paid
to the Person in respect of whom such deduction and withholding was made.
3.
REPRESENTATIONS AND WARRANTIES OF THE ACQUIRED COMPANIES.

Except as provided in the Disclosure Schedules (referencing the appropriate
section and paragraph numbers in this Article 3; provided, however, that any
disclosure under one such section or paragraph number shall be deemed to have
been disclosed for all purposes of this Agreement in respect of all such other
sections and paragraph numbers to the extent that the relevance of such
disclosure to such other sections and paragraph numbers is reasonably apparent
from the text of the Disclosure Schedules), the Acquired Companies jointly and
severally represent and warrant to the Buyer as follows:
3.1.    Power; Authorization; Enforceability.     Each Acquired Company has
requisite limited liability company power and authority to execute and deliver
this Agreement and each Ancillary Agreement to which it is required to be a
party and to perform its obligations hereunder and thereunder. Each Acquired
Company has taken all limited liability company actions or proceedings required
to be taken by or on the part of such Acquired Company to authorize and permit
the execution and delivery by such Acquired Company of this Agreement, each such
Ancillary Agreement and the instruments required to be executed and delivered by
it pursuant hereto and thereto, and the performance by such Acquired Company of
its obligations hereunder and thereunder and the consummation by such Acquired
Company of the Contemplated Transactions. This Agreement has been (or in the
case of such Ancillary Agreements to be entered into at or prior to the Closing,
will be) duly executed and delivered by each Acquired Company, and assuming the
due authorization, execution and delivery by each of the other parties hereto or
thereto, constitutes (or will constitute) the legal, valid and binding
obligation of each Acquired Company, enforceable against it in accordance with
its terms, except as the enforceability thereof may be limited by (a) applicable
bankruptcy, insolvency, moratorium, reorganization or similar laws in effect
which affect the enforcement of creditors rights generally or (b) general
principles of equity, whether considered in a proceeding at law or in equity.
3.2.    Organization; Good Standing.      Each Acquired Company is (a) duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization and (b) duly qualified or licensed to do
business and is in good standing in each jurisdiction where the character of the
properties owned, leased or licensed by it or the nature of its business makes

-22-



--------------------------------------------------------------------------------




such qualification, licensing or good standing necessary, except where the
failure to be so qualified or licensed or in good standing has not had, and
would not reasonably be expected to have, a Material Adverse Effect.
3.3.    Capitalization and Subsidiaries.     
3.3.4.    The Seller is the sole member of GTS and the record and beneficial
holder of the GTS Interests. The GTS Interests are all of the Equity Interests
in GTS. The GTS Interests have been validly issued, are fully paid, and have not
been issued in violation of any preemptive rights. The Seller is the sole member
of Lynx and the record and beneficial holder of the Lynx Interests. The Lynx
Interests are all of the Equity Interests in Lynx. The Lynx Interests have been
validly issued, are fully paid, and have not been issued in violation of any
preemptive rights. There are no outstanding capital commitments with respect to
the Lynx Interests or the GTS Interests. Except as set forth on Schedule 3.3.1,
there are no Contracts with respect to the voting or transfer of the Lynx
Interests or the GTS Interests.
3.3.5.    All of the outstanding Interests are owned by the Seller free and
clear of all Liens other than Liens disclosed on Schedule 3.20.
3.3.6.    Neither of the Acquired Companies has any Subsidiaries or owns any
Equity Interests in any other Person.
3.4.    No Violation or Approval; Consents.     Except as set forth in Schedule
3.4, neither the execution and delivery of this Agreement by the Acquired
Companies nor the consummation of the Contemplated Transactions will:
3.4.6.    require the consent, waiver, approval, order or authorization of, or
filing with, any Governmental Authority, other than required filings under the
HSR Act and other than consents, waivers, approvals, orders, authorizations or
filings that, if not obtained or made, would not reasonably be expected to have
a Material Adverse Effect;
3.4.7.    except as would not reasonably be expected to have a Material Adverse
Effect, result in a breach, violation or termination of, or acceleration of
obligations under, or default under, or require the consent of any third party
under, or give rise to the imposition of a Lien on any of the assets or
properties of the Acquired Companies under, any Legal Requirement, Contract,
Permit or any Governmental Order to which either Acquired Company holds or is
subject; or
3.4.8.    result in a breach or violation of, or default under, the
Organizational Documents of either Acquired Company.
3.5.    Financial Statements, Etc.     Attached as Schedule 3.5 are: (a) the
reviewed unaudited balance sheets of the Business as of December 31, 2013 and
December 31, 2012, and the related reviewed unaudited statements of income and
cash flows of the Business for each of the fiscal years then ended (the “Annual
Financial Statements”), and (b) the unaudited balance

-23-



--------------------------------------------------------------------------------




sheet of the Business as of March 31, 2014 (respectively, the “Reference Balance
Sheet,” and the “Reference Balance Sheet Date”) and the related unaudited
statements of income and cash flows of the Business for such three (3) month
period (the “Interim Financial Statements” and, collectively with the Annual
Financial Statements, the “Financial Statements”). The Financial Statements (i)
present fairly in all material respects the financial position of the Business
and the results of operations of the Business as of the respective dates thereof
and for the periods covered thereby and (ii) except as disclosed in Schedule
3.5, were prepared in accordance with GAAP applied on a consistent basis
throughout the periods covered thereby, subject, in the case of the Interim
Financial Statements, to normal year end adjustments (none of which are expected
to be material) and the absence of notes. Except as disclosed in Schedule 3.5,
the Acquired Companies do not (and will not, immediately following the Closing,
including after assumption of the Assumed Liabilities) have any liabilities,
except for (i) liabilities reflected or reserved against in the Reference
Balance Sheet, (ii) liabilities incurred in the ordinary course of business
since the Reference Balance Sheet Date or in connection with the Contemplated
Transactions, and (iii) any liability (excluding for the avoidance of doubt
obligations and liabilities under executory Contracts other than as a result of
a breach or default thereunder) that, individually or together with other
related liabilities, does not exceed $250,000.
3.6.    Title to Assets.     
3.6.1.    Ownership. Except as set forth on Schedule 3.6.1, and except for any
Assets to be provided or made available pursuant to the Transition Services
Agreement or the Software License Agreement (or, solely for purposes of making
this representation as of the date of this Agreement, the Assets that will be
transferred to the Acquired Companies at Closing pursuant to Section 2.1.2),
each Acquired Company has good title to or, in the case of property held or used
under lease, license or any other Contract, an enforceable right to use, all of
the material properties, rights and assets reflected on the Reference Balance
Sheet or used or held for use in the operation of the Business (collectively,
the “Assets”), except (a) to the extent the enforceability of any such leases,
licenses or other contracts may be limited by bankruptcy, insolvency,
reorganization or other Legal Requirements affecting creditors’ rights generally
and general principles of equity (whether considered in a proceeding at law or
in equity) and (b) for Assets that have been sold or otherwise disposed of since
the Reference Balance Sheet Date in the ordinary course of business, consistent
with past practice. The Assets that are owned by the Acquired Companies are not
subject to any Liens other than Permitted Liens and the Liens described on
Schedule 3.6. Each Asset is in good operating condition, in light of its age,
reasonable wear and tear excepted, for the purposes for which it is currently
being used.
3.6.2.    Sufficiency of Assets. Except as set forth on Schedule 3.6.2 and
except for any Assets to be provided or made available pursuant to the
Transition Services Agreement or the Software License Agreement, the Assets
(including the Transferred Assets) together comprise all of the material assets
and properties that are (i) currently used to conduct the Business and (ii)
necessary to conduct the Business (other than with respect to growth and
expansion initiatives described in the CIM).

-24-



--------------------------------------------------------------------------------




In no event will the representations and warranties in this Section 3.6 be
interpreted as providing a representation or warranty regarding infringement or
misappropriation of the Intellectual Property Rights of any other Person, which
is dealt with exclusively in Section 3.12.3.
3.7.    Ordinary Course of Business; No Material Adverse Effect.     Since
December 31, 2013: (a) except as set forth on Schedule 3.7, the Acquired
Companies have, and the Seller has with respect to the Business, operated in all
material respects in the ordinary course of business; (b) no Material Adverse
Effect has occurred; and (c) neither the Acquired Companies nor the Seller have
taken any action that would violate the covenants set forth in Section 8.2 if
such covenants were in effect between December 31, 2013 and the date hereof.
3.8.    Taxes.     Except in each case as set forth on Schedule 3.8:
3.8.1.    Tax Returns. Each of the Acquired Companies has filed (after giving
effect to extensions), or has caused to be filed on its behalf, all material Tax
Returns required to be filed by it. All such Tax Returns were true, correct and
complete in all material respects. All material Taxes due and owing by the
Acquired Companies (whether or not shown on any Tax Return) have been paid. No
Acquired Company is the beneficiary of any extension of time within which to
file any Tax Return required to be filed by it. The unpaid Taxes of the Acquired
Companies (i) did not as of the Reference Balance Sheet Date exceed the reserve
for Taxes (excluding any reserve for deferred Taxes established to reflect
timing differences between book and Tax income) set forth on the Reference
Balance Sheet and (ii) will not exceed that reserve as taken into account in
determining the Final Working Capital Amount.
3.8.2.    Withholding. All Taxes required to be deducted, withheld or paid in
connection with amounts paid or owing to any of employees, independent
contractors, creditors, members or other third parties with respect to any
Acquired Company or the Business have been deducted, withheld and timely paid to
the appropriate Taxing Authority, and each Acquired Company has complied in all
material respects with all reporting and recordkeeping requirements in
connection therewith.
3.8.3.    Disputes. There is no outstanding audit or examination concerning any
Tax or Tax Return relating to the Acquired Companies claimed or raised in
writing by any Taxing Authority. No claim has been made in writing in the past
three years by a Taxing Authority in a jurisdiction where any Acquired Company
does not file Tax Returns that it is or may be subject to taxation by that
jurisdiction.
3.8.4.    Waivers. There has been no waiver of any statute of limitations in
respect of material Taxes of either Acquired Company nor any extension of time
with respect to an assessment or deficiency relating to material Taxes of either
Acquired Company that in any case is still in effect, other than an extension of
the due date for filing a Tax Return.

-25-



--------------------------------------------------------------------------------




3.8.5.    Disregarded Entity. Each Acquired Company is and has always been
disregarded as an entity separate from its owner under Treasury Regulations
Section 301.7701-3.
3.8.6.    No Liens. None of the Acquired Companies, any asset of the Acquired
Companies or any other Asset is currently subject to any Tax Liens, other than
Permitted Liens.
3.8.7.    Conduct of Tax Matters. Since the Reference Balance Sheet Date,
neither of the Acquired Companies has, except as required by applicable Legal
Requirements, changed any material Tax election, changed any material annual Tax
accounting period, changed any material method of Tax accounting, amended any
material Tax Returns, entered into any closing agreement with respect to a
material Tax, settled any material Tax claim, audit or assessment, or
surrendered any right to claim a material Tax refund;
3.8.8.    Listed Transaction. Neither Seller nor any of the Acquired Companies
has engaged in any “listed transaction” for purposes of Sections 6011 or 6111 of
the Code or any provision of state, local or foreign law that is analogous to
Sections 6011 or 6111 of the Code.
3.8.9.    Groups. Neither the Seller nor any Acquired Company (i) has been a
member of an affiliated group filing a consolidated federal tax return or (ii)
has any liability for Taxes of another Person under Treasury Regulation Section
1.1502-6 (or any similar provision of state, local or foreign law), as a
transferee or successor, or by contract (other than a contract the principal
subject of which is not primarily Tax).
3.8.10.    Post-Closing Taxes. No Acquired Company will be required to include
any item of income or adjustment in, or exclude any item of deduction from,
taxable income for any taxable period (or portion thereof) ending after the
Closing Date as a result of any (i) installment sale or open transaction
disposition made on or prior to the Closing Date, (ii) prepaid amount received
on or after the Closing Date, (iii) intercompany transaction or any excess loss
account described in Treasury Regulations under Section 1502 of the Code (or any
corresponding or similar provision of state, local, or non-U.S. Tax law), or
election under Section 108(i) of the Code (or any corresponding or similar
provision of state, local, or non-U.S. Tax law).
This Section 3.8 and so much of Section 3.11 as pertains to Taxes contain the
sole and exclusive representations and warranties of the Seller or the Acquired
Companies in this Agreement with respect to Taxes and no other section of this
Agreement shall be treated as containing any express or implied representations
or warranties relating to Taxes, or Tax assets, with respect to any of the
Acquired Companies.
3.9.    Real Estate.     
3.9.1.    Owned Premises.

-26-



--------------------------------------------------------------------------------




(a)    Except as set forth on Schedule 3.9, no Acquired Company owns any real
property.
(b)    Upon completion of the transactions contemplated by Section 2.1.2(a), one
of the Acquired Companies will have marketable fee simple title in and to the
Owned Premises, free and clear of any Liens, except for Permitted Liens. Other
than the right of the Buyer granted pursuant to this Agreement, there are no
outstanding options, right of first offer or right of first refusal to purchase
such Owned Premises or any portion thereof or interest therein.
(c)    The Seller has a current owner’s title insurance policy with respect to
the Owned Premises, issued by Chicago Title Insurance Company and with an
effective date of October 3, 2008, insuring the Seller in the amount of
$2,200,000.
3.9.2.    Leases.
(a)    Schedule 3.9 sets forth a list of all leases of real property (the
“Leased Premises”) currently in effect to which an Acquired Company is a party
(the “Leases”). The Acquired Companies have delivered or made available to the
Buyer copies of the Leases.
(b)    Except as set forth on Schedule 3.9 hereto, (i) each of the Leases is a
valid and binding agreement of the Acquired Company party thereto and is in full
force and effect, (ii) no Acquired Company is and, to the Seller’s Knowledge, no
other party is in material default under, or in material breach or violation of,
any Lease, (iii) no event has occurred that (with or without notice, lapse of
time or both) would constitute a material default under any Lease, and (iv) such
Acquired Company has not subleased, licensed or otherwise granted any Person the
right to use or occupy such Leased Premises pursuant to a written agreement.
3.10.    Operations in Conformity with Laws.     Since January 1, 2011:
3.10.1.    the Acquired Companies and the Business have been in material
compliance with all applicable Legal Requirements; and
3.10.2.    neither the Seller nor either Acquired Company has received any
written notice from a Governmental Authority asserting any material violation of
applicable Legal Requirements.
3.11.    Benefit Plans.     
3.11.1.    Company and Seller Plans. Schedule 3.11 sets forth a list of all
material Employee Plans that are maintained by the Seller or the Acquired
Companies or to which

-27-



--------------------------------------------------------------------------------




an Acquired Company contributes or is required to contribute in respect of any
Affected Employee or that benefit any Affected Employee (each a “Company Plan”).
3.11.2.    Plan Qualification; Plan Administration. Each Company Plan that is
intended to be qualified under Section 401(a) of the Code has received or timely
filed for a current favorable determination or is entitled to rely on a current
favorable opinion letter to the effect that the form of such plan is so
qualified or the applicable period for requesting such determination or opinion
has not yet expired, and to the Seller’s Knowledge, neither the Seller nor
either Acquired Company has taken, nor failed to take, any action that would be
reasonably expected to result in the revocation of such letter or the failure to
obtain such qualification or otherwise adversely affect such plan’s qualified
status. Each Company Plan has been administered in compliance in all material
respects with applicable Legal Requirements, and the requirements of Part 6 of
Subtitle B of Title I of ERISA and of Section 4980B of the Code have been met in
all material respects with respect to each Company Plan that is a Welfare Plan
subject to such provisions.
3.11.3.    All Contributions and Premiums Paid. All material required
contributions, assessments and premium payments on account of each Company Plan
have been made or accrued on the financial statements of the Seller or an
Acquired Company in accordance with GAAP.
3.11.4.    Claims. With respect to each Company Plan, there are no material
existing (or, to the Seller’s Knowledge, threatened) Actions involving either
Acquired Company.
3.11.5.    No Liability. Except as set forth in Schedule 3.11.5, no Company Plan
is subject to Title IV of ERISA and, to the Seller’s Knowledge, within the past
six years, neither the Seller nor either Acquired Company has taken any action
with respect to any Employee Plan currently maintained by the Seller or an
Acquired Company or with respect to any Employee Plan of any corporation, trust,
partnership or other entity that would be considered as a single employer with
an Acquired Company under Section 4001(b)(1) of ERISA or Sections 414(b),
414(c), 414(m) or 414(o) of the Code, that would reasonably be expected to
subject an Acquired Company to any material liability under Title IV of ERISA.
No Acquired Company has any current or contingent obligation or liability under
or with respect to: (i) a “defined benefit plan” (as such term is defined in
Section 3(35) of ERISA) or any other plan that is or was subject to Section 412
of the Code or Title IV of ERISA, or (ii) a “multiemployer plan” (as defined in
Section 3(37) of ERISA). No Acquired Company has any current or contingent
liability or obligation with respect to any “employee benefit plan” (as defined
in Section 3(3) of ERISA) as a consequence of at any time being considered a
single employer under Section 414 of the Code with any other Person.
3.11.6.    Retiree Benefits; Certain Welfare Plans. Except as set forth on
Schedule 3.11 or as required under Section 601 et seq. of ERISA or Section 4980B
of the Code, no Company Plan that is a Welfare Plan provides benefits or
coverage following retirement or other termination of employment with respect to
which any Acquired Company would be expected to be subject to material
liability.

-28-



--------------------------------------------------------------------------------




3.11.7.    Change in Control Benefits. Except for the Transaction Bonus Amount,
the transactions contemplated by this Agreement will not give rise to any
liability to any Acquired Company under any Company Plan, including liability
for severance pay or termination pay, or accelerate the time of payment or
vesting or increase the amount or cause the funding of compensation or benefits
due to any employee, officer or other service provider of an Acquired Company
(whether current, former or retired) under any Company Plan or its beneficiaries
with respect to which an Acquired Company is reasonably expected to have
liability. Assuming compliance in full by the Buyer with its obligations under
Section 8.8 of this Agreement, the consummation of the Contemplated Transactions
(as opposed to any termination of employment of any Continuing Employees
following the Closing) will not give rise to any obligations or liabilities,
contingent or otherwise, on the part of the Acquired Companies or the Seller
that arise from deferred compensation arrangements, severance or bonus plans or
arrangements, pension plans, employment agreements or similar arrangements with
employees (in each case, other than under the Success Bonus Agreements listed on
Schedule II and included in the Transferred Contracts).
3.12.    Intellectual Property.     
3.12.1.    Schedule 3.12 sets forth a list of all material patents, registered
trademarks, registered copyrights, internet domain names and applications for
any of the foregoing (a) owned by an Acquired Company, or (b) owned by the
Seller or any of the Other PGW Entities and used in connection with the Business
(all such Intellectual Property Rights that are owned by an Acquired Company as
of the Closing, or that will be owned by an Acquired Company immediately after
the Closing, the “Registered Company IP Rights”), in each case listing, as
applicable, (A) the name of the applicant/registrant and current owner, (B) the
jurisdiction where the application/registration is located, (C) the status of
such application/registration, (D) the application or registration number, and
(E) the date of application or registration. The Acquired Companies solely and
exclusively own, or will own as of the Closing, the entire right, title and
interest in and to all Registered Company IP Rights, free and clear of all Liens
(other than Permitted Liens).
3.12.2.    Except with respect to Intellectual Property Rights (including
software) included in the Transferred Assets and Intellectual Property Rights
created or developed by third party vendors pursuant to Contracts identified on
Schedule 3.15, the Acquired Companies own and possess the entire right, title
and interest in and to all Intellectual Property Rights created or developed by,
for or under the direction or supervision of the Acquired Companies or the
Business, and all Persons who have participated in the creation or development
of any such Intellectual Property Rights have executed and delivered to the
Acquired Companies a valid and enforceable agreement (a) providing for the
non-disclosure by such Person of any confidential information of any Acquired
Company or, with respect to the Business, the Seller or any Other PGW Entities,
and (b) providing for the present assignment by such Person to an Acquired
Company of any Intellectual Property Rights arising out of such Person’s
employment by, engagement by or contract with an Acquired Company.

-29-



--------------------------------------------------------------------------------




3.12.3.    Except in each case as set forth in Schedule 3.12: (a) the Company IP
Rights and the Intellectual Property Rights made available to the Acquired
Companies pursuant to the Transition Services Agreement or the Software License
Agreement comprise all the material Intellectual Property Rights owned or
licensed by the Acquired Companies or the Seller or any of the Other PGW
Entities that are currently used to conduct the Business; (b) neither Acquired
Company has received any written notice asserting that the conduct of the
Business as currently conducted infringes or misappropriates the Intellectual
Property Rights of any other Person, and the conduct of the Business as
currently conducted, including use of the software licensed pursuant to the
Software License Agreement, does not infringe or misappropriate, and has not
infringed or misappropriated during the three (3) year period prior to the date
hereof, and use of the software licensed pursuant to the Software License
Agreement will not infringe or misappropriate, any Intellectual Property Right
of any other Person in any material respect; (c)  there is no pending or, to the
Seller’s Knowledge, threatened, Action contesting the validity, ownership or
right to use, sell, license or dispose of any material Registered Company IP
Right; and (d) to the Seller’s Knowledge, there is no unauthorized use,
infringement or misappropriation by any Person of any material Registered
Company IP Right.
3.12.4.    Except as expressly contemplated by this Agreement or as set forth on
Schedule 3.12, no Acquired Company or the Seller or any of the Other PGW
Entities is party to or bound by any Contract pursuant to which an Acquired
Company or the Seller or any of the Other PGW Entities has granted, or may be
obligated to grant in the future, to any Person a source code license or option
or other right to use or acquire any source code owned, controlled or used by an
Acquired Company or the Business, including any Contracts that provide for
source code escrow arrangements for any such source code.
3.12.5.    Except as set forth on Schedule 3.12, no software that has been
licensed or made available to an Acquired Company, or Seller or any of the Other
PGW Entities with respect to the Business, under a Reciprocal License (including
any modification or derivative work based upon any such software), in whole or
in part: (i) is used in, incorporated into, combined with, linked with,
distributed with, provided to any Person as a service, provided via a network as
a service or application, or made available with any product or service of any
Acquired Company; (ii) is a component of any product or service of any Acquired
Company; (iii) was modified, rewritten, or is otherwise a derivative work upon
which any software embodied in or used in any product or service of any Acquired
Company is based; or (iv) is distributed or made available to any Person by an
Acquired Company. With respect to any Open Source Software that is or has been
used by an Acquired Company in connection with any product or service of any
Acquired Company, the Acquired Companies are and have been in compliance in all
material respects with all applicable licenses with respect thereto.
3.12.6.    Except as set forth on Schedule 3.12.6, other than any Assets to be
provided or made available pursuant to the Transition Services Agreement or the
Software License Agreement, the computer software, computer firmware, computer
hardware (whether general purpose or special purpose), electronic data
processing, information,

-30-



--------------------------------------------------------------------------------




record keeping, communications, telecommunications, third party software,
networks, peripherals and computer systems, including any outsourced systems and
processes, and other similar or related items of automated, computerized and/or
software systems that are used or relied on by the Acquired Companies or the
Business (collectively, “Information Systems”) are adequate for the operation of
the Business as currently conducted, are sufficient for the current needs of the
Business and, the Acquired Companies have purchased a sufficient number of
license seats for all software currently used by the Acquired Companies and the
Business. With respect to the Information Systems, except as set forth on
Schedule 3.12.6: (i) there have been no successful unauthorized intrusions or
breaches of the security of the Information Systems; (ii) there has not been any
material malfunction that has not been remedied or replaced, or any material
unplanned downtime or service interruption; (iii) the Acquired Companies and,
with respect to the Business, the Seller and the Other PGW Entities, have
implemented or are in the process of implementing (or in the exercise of
reasonable business judgment have determined that implementation is not yet in
the best interest of the Acquired Companies) in a timely manner all material
security patches or security upgrades that are generally available for the
Information Systems; (iv) the Acquired Companies and, with respect to the
Business, the Seller and the Other PGW Entities, have taken reasonable steps and
implemented reasonable procedures to ensure that such Information Systems used
in connection with the operation of the Business are free from contaminants,
including the use of commercially available antivirus software with the
intention of protecting the Company’s products from becoming infected by viruses
and other harmful code; and (v) to the Seller’s Knowledge, no Person providing
services to the Acquired Companies and, with respect to the Business, the Seller
and the Other PGW Entities, has failed to meet any material service obligations.
3.12.7.    The Acquired Companies and, with respect to the Business, the Seller
and the Other PGW Entities, are in material compliance with all Legal
Requirements and their own policies with respect to the privacy of all
personally identifiable information received or stored by an Acquired Company,
and no claims have been asserted to an Acquired Company or the Seller or any of
the Other PGW Entities, or, to the Seller’s Knowledge, threatened against an
Acquired Company or the Seller or any of the Other PGW Entities by any Person
alleging a violation of any of the foregoing.
3.12.8.    Except with respect to Intellectual Property Rights being transferred
pursuant to this Agreement, Intellectual Property Rights owned by the Acquired
Companies, and Intellectual Property Rights provided pursuant to the Transition
Services Agreement or the Software License Agreement, neither Seller nor any of
the Other PGW Entities owns or licenses any material Intellectual Property
Rights used in the Business.
3.13.    Permits.     Except as set forth on Schedule 3.13, each of the Acquired
Companies holds all material permits, licenses, franchises and authorizations
from Governmental Authorities (the “Permits”) that are necessary for it to
conduct the portion of the Business currently conducted by it. All such Permits
held by the Acquired Companies are valid and in full force and effect. Each of
the Acquired Companies is in compliance in all material respects with all such
Permits.

-31-



--------------------------------------------------------------------------------




No suspension, cancellation, modification, revocation or nonrenewal of any
Permit is pending or, to the Seller’s Knowledge, threatened.
3.14.    Environmental Matters.      Except as set forth on Schedule 3.14, (a)
each Acquired Company is, and since January 1, 2011 has been, in compliance in
all material respects with all Environmental Laws applicable to it, (b) each
Acquired Company has all material permits, authorizations and approvals required
under applicable Environmental Laws, and is, and since January 1, 2011 has been,
in compliance in all material respects with the respective requirements of such
permits, authorizations and approvals; (c) there is not now pending or, to the
Seller’s Knowledge, threatened, any Action against an Acquired Company in
connection with any past or present noncompliance with, or liability under, such
Environmental Laws, including any Action related to a shipment of hazardous
wastes to facilities owned or operated by third parties, and no Acquired Company
has treated, stored, disposed of, arranged for or permitted the disposal of,
transported, handled or exposed any Person to any Hazardous Substances so as
would give rise to any current or future material liability pursuant to
Environmental Law; and (d) there have been no releases of Hazardous Substances
on or from any real property currently owned, leased or operated by either
Acquired Company or on or from any real property formerly owned, leased or
operated by either Acquired Company, except for any such releases that would not
be reasonably expected to give rise to a material liability for either of the
Acquired Companies; (e) none of the Acquired Companies has assumed, undertaken,
provided an indemnity with respect to, or otherwise become subject to, any
material liability of any other Person relating to Environmental Laws or
Hazardous Substances; (f) the Seller has made available to the Buyer all
environmental audits, reports and other material environmental, health and
safety documents relating to the current and former operations and facilities of
the Acquired Companies and the Business, which are in the Seller’s or the
Acquired Companies’ possession or reasonable control.
3.15.    Material Contracts.     
3.15.1.    Schedule 3.15 sets forth a list of all Contracts of the types
described below that are in effect on the date hereof that any Acquired Company
is party or subject to or that otherwise relate solely or primarily to the
Business:
(a)    all employment or consulting agreements with an employee or consultant
(who is a natural person) of the Business whose annual base compensation in 2013
exceeded $150,000 per year or whose annual base compensation is expected to
exceed $150,000 in 2014;
(b)    all Contracts or options to sell or lease (as lessor) any property or
asset of an Acquired Company (or of the Seller or any of the Other PGW Entities
primarily related to or solely or primarily used in connection with the Business
or is a Transferred Asset) for an amount in excess of $500,000 over the term of
such Contract and which cannot be cancelled by notice of 60 days or fewer;
(c)    all Contracts (other than purchase orders entered into in the ordinary
course of business) pursuant to which an Acquired Company

-32-



--------------------------------------------------------------------------------




(or the Seller or any of the Other PGW Entities solely or primarily in
connection with the Business) has agreed to acquire or lease (as lessee) any
material property or asset (including the Leases) for an amount in excess of
$500,000 over the term of such Contract and which cannot be cancelled by notice
of 60 days or fewer;
(d)    all employment-related Contracts, plans or programs pursuant to which
payments will be required to be made to Affected Employees as a result of the
consummation of the Contemplated Transactions;
(e)    all Contracts pursuant to which either Acquired Company (or the Seller or
any of the Other PGW Entities solely or primarily in connection with the
Business) has an existing obligation, contingent or otherwise, to pay any
amounts in excess of $200,000 in respect of indemnification obligations (other
than purchase orders entered into in the ordinary course of business), purchase
price adjustment, or otherwise, in each case, in connection with any merger,
consolidation or other business combination or any acquisition or disposition of
a business;
(f)    all partnership or joint venture agreements to which an Acquired Company
(or the Seller or any of the Other PGW Entities solely or primarily in
connection with the Business) is party;
(g)    all Contracts that contain a covenant by an Acquired Company not to
compete in any line of business with any Person;
(h)    all collective bargaining agreements or other agreements with any labor
organization covering Affected Employees;
(i)    all material settlement, conciliation or similar agreements with any
Governmental Authority entered into by the Acquired Companies (or the Seller or
any of the Other PGW Entities solely or primarily in connection with the
Business);
(j)    any Contract relating to the acquisition or disposition of any Person or
other business enterprise or division thereof (whether by merger, consolidation,
sale of stock, sale of assets or otherwise) entered into by the Acquired
Companies (or the Seller or any of the Other PGW Entities solely or primarily in
connection with the Business);
(k)    any Contract relating to Indebtedness of the Acquired Companies (or the
Seller or any of the Other PGW Entities with respect to the Business), or
relating to Indebtedness owed by any Person to an Acquired Company (or the
Seller or any of the Other PGW Entities with respect to the Business);

-33-



--------------------------------------------------------------------------------




(l)    all Contracts relating to the licensing of material Intellectual Property
Rights by Seller or any of the Other PGW Entities relating solely or primarily
to the Business or an Acquired Company to any Person or by any Person to the
Seller or any of the Other PGW Entities for use solely or primarily in
connection with the Business or to an Acquired Company (other than licenses of
commercially available Off-the-Shelf Software) and all other Contracts affecting
the Acquired Companies’ abilities to use or enforce any material Intellectual
Property Rights (including without limitation concurrent use agreements,
settlement agreements and consent to use agreements);
(m)    any Contract that limits in any material manner the ability of any of the
Acquired Companies (or Seller or any of the Other PGW Entities with respect to
the Business) to compete in any line of business or with any Person or in any
geographic area;
(n)    any Contract to which either of the Acquired Companies (or the Seller or
any of the Other PGW Entities solely or primarily in connection with the
Business) is a party that (A) contains most favored customer pricing provisions
with any third party or (B) grants any exclusive rights, rights of first
refusal, rights of first negotiation or similar rights to any Person; and
(o)    any other Contract (other than purchase orders entered into in the
ordinary course of business) the performance of which involves payment by or to
an Acquired Company (or the Seller solely or primarily in connection with the
Business) of consideration in excess of $250,000 in 2013 or $500,000 over the
term of such Contract.
3.15.2.    The Acquired Companies have heretofore made available to the Buyer a
true and complete copy of each contract required to be listed on Schedule 3.15
or Schedule 3.12 (each such contract that has been disclosed or should have been
disclosed, together with each Transferred Contract, and together with any
Contracts entered into after the date hereof and prior to the Closing that would
be required to be listed on Schedule 3.15 or Schedule 3.12 if entered into prior
to the date hereof, each a “Material Contract” and collectively, the “Material
Contracts”). Except as set forth on Schedule 3.15.2 hereto (a) each Material
Contract is a valid and binding agreement of the Acquired Company party thereto
or the Seller and is in full force and effect, (b) no Acquired Company or the
Seller is, and, to the Seller’s Knowledge, no other party is in material default
under, or in material breach or violation of, any Material Contract, and (c) to
the Seller’s Knowledge, no event has occurred that (with or without notice,
lapse of time or both) would constitute a material default or would cause or
permit the acceleration of or other changes of or to any right or obligation or
the loss of any benefit thereunder by an Acquired Company or the Seller under
any Material Contract, and (d) no Acquired Company or the Seller has provided or
received written notice of any intention to terminate or not renew any Material
Contract.

-34-



--------------------------------------------------------------------------------




3.16.    Transactions with Affiliates.     Except as set forth on Schedule 3.16
and as contemplated by the Transition Services Agreement, the Reverse Transition
Services Agreement or the Software License Agreement, neither the Seller, any
Subsidiary or Affiliate of the Seller, nor, to the Seller’s Knowledge, any
officer or director (or the equivalent) of an Acquired Company, is a party to
any material agreement or transaction, or has any material interest in the
material Assets or other rights that are used solely or primarily in the
Business, with an Acquired Company other than with respect to the payment of
compensation or benefits to officers and directors in the ordinary course of
business.
3.17.    Litigation.     Except as set forth on Schedule 3.17, there is no
material Action pending or, to the Seller’s Knowledge, threatened (and no such
Action has been pending since January 1, 2013) against an Acquired Company or
the Seller or any of the Other PGW Entities in connection with the Business (or
to the Seller’s Knowledge, pending or threatened against any of the officers,
directors or employees of the Acquired Companies, or employees of the Seller or
any of the Other PGW Entities solely or primarily in connection with the
Business, in each case with respect to their business activities). Neither the
Acquired Companies nor the Seller or any of the Other PGW Entities, solely or
primarily with respect to the Business, is subject to any Governmental Order.
There are no Actions pending or, to the Seller’s Knowledge, threatened against
Seller, the Acquired Companies or any of their Affiliates that seek to restrain
or prohibit or to obtain damages or other relief in connection with the
Contemplated Transactions.
3.18.    Insurance.     Schedule 3.18 sets forth all material policies or
binders of insurance covering the operations of the Business as of the date
hereof. Except as provided on Schedule 3.18, neither the Seller nor any Acquired
Company (i) is in material breach of any such policies or binders, (ii) has
taken any action or failed to take any action which, with notice or the lapse of
time, would constitute such a material breach or permit termination or
modification of any such policies or binders, or (iii) has received written
notice of a material default with respect to its obligations under, or notice of
cancellation or nonrenewal of, or any denial of coverage under, any of such
policies or binders. All such policies or binders are in full force and effect
and all premiums due and payable thereon have been paid.
3.19.    Labor Matters.     
3.19.1.    The Seller has made available to the Buyer a complete and accurate
list of the following information for each Affected Employee as of the date
hereof: name job title; current employment status (active or on-leave), and
current base or hourly compensation, and the Seller shall update such
information as reasonable prior to the Closing. The Affected Employees represent
all employees of any Acquired Company who were primarily engaged in the Business
or otherwise performed services for the Acquired Companies immediately prior to
the date of this Agreement.
3.19.2.    There is no material work slowdown, lockout, stoppage, picketing,
strike, or material labor disputes pending, or to the Seller’s Knowledge,
threatened between the Seller or an Acquired Company, on the one hand, and any
of the Affected Employees, on the other hand and no such dispute has occurred
since January 1, 2011. No Acquired Company (or the Seller in connection with the
Business) is party to, or otherwise subject

-35-



--------------------------------------------------------------------------------




to, any collective bargaining agreement or other Contract with a labor
organization. To the Seller’s Knowledge, there is no ongoing or threatened union
organizing activities and no such activities have occurred since January 1,
2011.
3.19.3.    There have been no WARN notices required with respect to an Acquired
Company within the preceding three (3) years.
3.19.4.    The information provided under Section 8.8.1 will be true and correct
in all material respects.
3.20.    Indebtedness.     Schedule 3.20 lists all Contracts governing
Indebtedness of the Acquired Companies (after giving effect to the assumption of
the Assumed Liabilities), and for each item of Indebtedness set forth thereon,
identifies the debtor, the principal amount as of the date of this Agreement,
the creditor and the maturity date.
3.21.    Brokers.     There are no brokerage commissions, finders’ fees or
similar compensation payable in connection with the Contemplated Transactions
based on any arrangement or agreement made by or on behalf of the Seller or the
Acquired Companies other than fees (if any) that will (a) be paid as
contemplated by Section 2.4.1(b) or (b) otherwise be paid by the Seller and its
Affiliates and for which the Buyer and (after the Closing) the Acquired
Companies will have no responsibility to pay.
3.22.    Suppliers and Customers.      Schedule 3.22 sets forth a complete and
correct list of: (i) the ten (10) largest suppliers to the Business during the
2013 fiscal year (based on the aggregate dollar amount paid to such supplier by
the Acquired Companies and the Seller and the Other PGW Entities with respect to
the Business) (the “Top Suppliers”); and (ii) the ten (10) largest customers of
the Business, during the 2013 fiscal year (based on aggregate dollar amount of
revenue recognized by the Acquired Companies and the Seller and the Other PGW
Entities with respect to the Business) (the “Top Customers”). Neither the
Acquired Companies nor any of the Seller or the Other PGW Entities has received
any written notice, letter, complaint or other written communication from any
Top Supplier or Top Customer to the effect that it (i) has materially changed,
modified, amended, reduced, terminated or will not renew, or is reasonably
likely to materially change, modify, amend, reduce, terminate or not renew its
business relationship with the Business in manner materially adverse to the
Business, or (ii) will fail to perform, or is reasonably likely to fail to
perform, its material obligations under any Contract.
3.23.    Compliance with Escheat Laws.      Each Acquired Company has timely
filed with the appropriate Governmental Authority all abandoned or unclaimed
property reports required to be filed by or with respect to it pursuant to the
laws of any Governmental Authority with authority over such Acquired Company or
its assets, on or prior to the Closing Date. Each Acquired Company has properly
paid over (or escheated) to such Governmental Authority all sums constituting
abandoned property as of the Closing Date.
4.
REPRESENTATIONS AND WARRANTIES OF THE SELLER.


-36-



--------------------------------------------------------------------------------




Except as provided in the Disclosure Schedules (referencing the appropriate
section and paragraph numbers in this Article 4; provided, however, that any
disclosure under one such section or paragraph number shall be deemed to have
been disclosed for all purposes of this Agreement in respect of all such other
sections and paragraph numbers to the extent that the relevance of such
disclosure to such other sections and paragraph numbers is reasonably apparent
from the text of the Disclosure Schedules), the Seller represents and warrants
to the Buyer as follows:
4.1.    Organization and Power.      The Seller is duly organized, validly
existing and in good standing under the laws of the State of Delaware. The
Seller has the requisite power and authority to execute and deliver this
Agreement and each of the Ancillary Agreements to which it is required to be a
party, to perform its obligations hereunder and thereunder and to consummate the
Contemplated Transactions.
4.2.    Authorization and Enforceability.      The Seller has taken all actions
or proceedings required to be taken by or on the part of the Seller to authorize
and permit the execution and delivery by the Seller of this Agreement, the
Ancillary Agreements and the instruments required to be executed and delivered
by it pursuant hereto and the performance by the Seller of its obligations
hereunder and thereunder and the consummation by the Seller of the Contemplated
Transactions. This Agreement has been (or in the case of Ancillary Agreements to
be entered into at or prior to the Closing, will be) duly executed and delivered
by the Seller, and assuming the due authorization, execution and delivery each
of the other parties hereto or thereto, constitutes (or will constitute) the
legal, valid and binding obligation of the Seller, enforceable against the
Seller in accordance with its terms, except as the enforceability thereof may be
limited by (a) applicable bankruptcy, insolvency, moratorium, reorganization or
similar laws in effect which affect the enforcement of creditors rights
generally or (b) general principles of equity, whether considered in a
proceeding at law or in equity.
4.3.    No Violation or Approval; Consents.      Neither the execution and
delivery by the Seller of this Agreement or any of the Ancillary Agreements to
which it is required to be a party nor the consummation of the Contemplated
Transactions will:
4.3.9.    require the consent, waiver, approval, order or authorization of, or
filing with, any Governmental Authority, other than required filings under the
HSR Act and other than consents, waivers, approvals, orders, authorizations or
filings that, if not obtained or made, would not reasonably be expected to
prevent or materially impair or materially delay the ability of the Seller to
consummate the Contemplated Transactions;
4.3.10.    result in a breach, violation or termination of, or acceleration of
obligations under, or default under, or require the consent of any third party
under, or give rise to the imposition of a Lien on any of the assets or
properties of the Seller related to the Business under any Legal Requirement,
Contract, to which the Seller is party, Permit or Governmental Order to which
the Seller holds or is subject, except for such breaches, violations,
terminations, accelerations, defaults or consents as would not reasonably be
expected to prevent or materially impair or materially delay the ability of the
Seller to consummate the Contemplated Transactions; or

-37-



--------------------------------------------------------------------------------




4.3.11.    result in a breach or violation of, or default under, the
Organizational Documents of the Seller.
4.4.    Litigation.     There is no Action pending or, to the Seller’s
Knowledge, threatened against the Seller or any of its Affiliates or any of
their properties, assets or businesses, that in any manner challenges or seeks
to prevent, enjoin, alter or materially delay any of the Contemplated
Transactions.
5.
REPRESENTATIONS AND WARRANTIES OF THE BUYER AND SLH.

Except as provided in the Buyer Disclosure Schedules (referencing the
appropriate section and paragraph numbers in this Section 5; provided, however,
that any disclosure under one such section or paragraph number shall be deemed
to have been disclosed for all purposes of this Agreement in respect of all such
other sections and paragraph numbers to the extent that the relevance of such
disclosure to such other sections and paragraph numbers is reasonably apparent
from the text of the Buyer Disclosure Schedules), the Buyer represents and
warrants to the Seller and each Acquired Company as follows:
5.1.    Organization and Power.     Each of the Buyer and SLH is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization. Each of the Buyer and SLH has the requisite power and authority to
execute and deliver this Agreement and each of the Ancillary Agreements to which
it is required to be a party, to perform its obligations hereunder and
thereunder and to consummate the Contemplated Transactions.
5.2.    Authorization and Enforceability.      Each of the Buyer and SLH has
taken all actions or proceedings required to be taken by or its part to
authorize and permit its execution and delivery of this Agreement, the Ancillary
Agreements to which it is party and the instruments required to be executed and
delivered by it pursuant hereto and the performance by it of its obligations
hereunder and thereunder and the consummation by the Buyer of the Contemplated
Transactions. This Agreement has been (or in the case of Ancillary Agreements to
be entered into by the Buyer or SLH, as applicable, at or prior to the Closing,
will be) duly executed and delivered by the Buyer or SLH, as applicable, and
assuming the due authorization, execution and delivery each of the other parties
hereto or thereto, constitutes (or will constitute) the legal, valid and binding
obligation of the Buyer or SLH, as applicable, enforceable against it in
accordance with its terms, except as the enforceability thereof may be limited
by (a) applicable bankruptcy, insolvency, moratorium, reorganization or similar
laws in effect which affect the enforcement of creditors rights generally or (b)
general principles of equity, whether considered in a proceeding at law or in
equity.
5.3.    No Violation or Approval; Consents.     Neither the execution and
delivery by the Buyer or SLH of this Agreement or any of the Ancillary
Agreements to which it is required to be a party nor the consummation of the
Contemplated Transactions will:
5.3.5.    require the consent, waiver, approval, order or authorization of, or
filing with, any Governmental Authority, other than required filings under the
HSR Act and other than consents, waivers, approvals, orders, authorizations or
filings that, if not obtained or

-38-



--------------------------------------------------------------------------------




made, would not reasonably be expected to prevent or materially impair or
materially delay the ability of the Buyer to consummate the Contemplated
Transactions;
5.3.6.    result in a breach, violation or termination of, or acceleration of
obligations under, or default under, or require the consent of any third party
under, any Contract to which the Buyer or SLH is party or Legal Requirement or
Governmental Order to which the Buyer or SLH is subject, except for such
breaches, violations, terminations, accelerations, defaults or consents as would
not reasonably be expected to prevent or materially impair or materially delay
the ability of the Buyer to consummate the Contemplated Transactions; or
5.3.7.    result in a breach or violation of, or default under, the
Organizational Documents of the Buyer or SLH.
5.4.    Litigation.     There is no Action pending or, to the knowledge of the
Buyer, threatened against the Buyer or any of its Affiliates or any of their
properties, assets or businesses, that in any manner challenges or seeks to
prevent, enjoin, alter or materially delay any of the Contemplated Transactions.
5.5.    Available Funds.     The Buyer has, and at the Closing will have,
immediately available funds in an amount sufficient to pay in cash all amounts
payable pursuant to Article 2.
5.6.    Brokers.     There are no brokerage commissions, finders’ fees or
similar compensation payable in connection with the Contemplated Transactions
based on any arrangement or agreement made by or on behalf of the Buyer or any
of its Affiliates other than fees (if any) that will be paid by the Buyer or its
Affiliates and for which the Seller and its Affiliates will have no
responsibility to pay.
5.7.    Investment Intent.     The Buyer is acquiring the Interests for
investment for its own account and not with a view to, or for sale in connection
with, any distribution of any part thereof. The Buyer acknowledges that the
Interests and the sale thereof have not been registered under the Legal
Requirements of any jurisdiction.
6.
CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE BUYER.

The obligation of the Buyer to consummate the Closing is subject to the
satisfaction or waiver on or prior to the Closing Date of each of the following
conditions:
6.1.    Representations and Warranties.     The representations and warranties
of the Acquired Companies and the Seller contained in (a) this Agreement other
than those contained in Sections 3.1, 3.2 (clause (a) only), 3.3, 4.1 and 4.2
(without giving effect to any limitations as to “materiality” or “Material
Adverse Effect” set forth therein) shall be true and correct at and as of the
Closing with the same effect as though made at and as of such time (except for
representations and warranties that are made expressly as of a specific date,
which representations and warranties shall be true and correct as of such date),
except for such failures to be so true and correct as shall not have had, and
would not reasonably be expected to have, a Material Adverse Effect, and (b)

-39-



--------------------------------------------------------------------------------




Sections 3.1, 3.2 (clause (a) only), 3.3, 4.1 and 4.2 shall be true and correct
in all respects at and as of the Closing with the same effect as though made at
and as of such time (except for representations and warranties that are made
expressly as of a specific date, which representations and warranties shall be
true and correct in all respects as of such date).
6.2.    Performance of Obligations.     The Seller and the Acquired Companies
will have performed in all material respects all covenants and agreements
required by this Agreement to be performed by the Seller or the Acquired
Companies, respectively, prior to the Closing.
6.3.    Compliance Certificate.     The Acquired Companies shall have delivered
to the Buyer a certificate dated as of the Closing Date to the effect that each
of the conditions specified above in Sections 6.1 and 6.2 and below in Section
6.8 has been satisfied (the “Company Closing Certificate”).
6.4.    Injunctions.     No Governmental Authority of competent jurisdiction
will have enacted, issued, promulgated, enforced or entered any statute, rule,
regulation, injunction or other order (whether temporary, preliminary or
permanent) that remains in effect and has the effect of prohibiting the
consummation of the Closing.
6.5.    Regulatory Approval.     All necessary filings pursuant to the HSR Act
shall have been made and the applicable waiting periods thereunder shall have
expired or been terminated.
6.6.    Ancillary Agreements.      The Seller and the Acquired Companies will
have executed and delivered to the Buyer each Ancillary Agreement to which they
are party.
6.7.    Discharge of Liens.      The Seller and the Acquired Companies will have
obtained, and provided to the Buyer copies of termination letters, lien releases
or other similar documentation, as applicable, providing for the discharge of
all Liens and guarantees relating to the Indebtedness described on Schedule 6.7.
6.8.    No Material Adverse Effect.     Since the date of this Agreement, no
Material Adverse Effect shall have occurred.
6.9.    Certain Consents Waivers or Assignments. The Seller and the Acquired
Companies shall have obtained, and provided to the Buyer, the consents, waivers
or assignments described on Schedule 6.9.
7.
CONDITIONS PRECEDENT TO OBLIGATIONS OF THE ACQUIRED COMPANIES AND THE SELLER.

The obligation of the Acquired Companies and the Seller to consummate the
Closing is subject to the satisfaction or waiver on or prior to the Closing Date
of each of the following conditions:
7.1.    Representations and Warranties.     The representations and warranties
of the Buyer contained in this Agreement shall be true and correct in all
respects at and as of the Closing with the same effect as though made at and as
of such time (except for representations and warranties

-40-



--------------------------------------------------------------------------------




that are made expressly as of a specific date, which representations and
warranties shall be true and correct as of such date).
7.2.    Performance of Obligations.     The Buyer will have performed in all
material respects all covenants and agreements required by this Agreement to be
performed by the Buyer prior to the Closing.
7.3.    Compliance Certificate.     The Buyer will have delivered to the Seller
a certificate of the Buyer dated as of the Closing Date to the effect that each
of the conditions specified above in Sections 7.1 and 7.2 has been satisfied
(the “Buyer Closing Certificate”).
7.4.    Injunctions. No Governmental Authority of competent jurisdiction will
have enacted, issued, promulgated, enforced or entered any statute, rule,
regulation, injunction or other order (whether temporary, preliminary or
permanent) that remains in effect and has the effect of prohibiting the
consummation of the Closing.
7.5.    Regulatory Approval.     All necessary filings pursuant to the HSR Act
shall have been made and the applicable waiting periods thereunder shall have
expired or been terminated.
7.6.    Ancillary Agreements.      The Buyer will have executed and delivered to
the Seller each Ancillary Agreement to which the Buyer is a party.
8.
COVENANTS OF THE PARTIES.

8.1.    Access to Premises and Information.     Upon reasonable notice from time
to time prior to the Closing Date, the Seller and the Acquired Companies will
permit the Buyer and its Representatives to have reasonable access during normal
operating hours to the records and books of account of the Acquired Companies
and the Business, including any Business Records to be included in the
Transferred Assets and including other related information relating to the
Business as the Buyer and its Representatives may reasonably request (the
“Records”) and to the premises of either Acquired Company and the Owned Premises
and senior management of the Acquired Companies and, to the extent applicable,
the Seller during normal business hours; provided, however, that the Buyer and
its Representatives shall not unreasonably disrupt the personnel and operations
of the Acquired Companies or the Seller.  All information exchanged pursuant to
this Section 8.1 shall be subject to that certain confidentiality letter
agreement between Solera Holdings, Inc. and the Seller, dated February 5, 2014
(the “Confidentiality Agreement”). Notwithstanding anything to the contrary
contained in this Section 8.1, the Acquired Companies may withhold any document
(or portions thereof) or information (a) that is subject to the terms of a
non-disclosure agreement or undertaking with a third party, (b) that may
constitute privileged attorney-client communications or attorney work product,
the transfer of which, or the provision of access to which, as determined in
good faith by the Seller after consultation with counsel, would reasonably be
expected to constitute a waiver of such privilege or (c) if the provision of
access to such document (or portion thereof) or information, as determined by
the Seller in good faith after consultation with counsel, would reasonably be
expected to conflict with applicable Legal Requirements. In the event that any
of the Acquired Companies or the Seller does not provide

-41-



--------------------------------------------------------------------------------




access or information in reliance on the preceding sentence, it shall use its
commercially reasonable efforts at the Buyer’s expense to communicate the
applicable information to the Buyer in a way that would not violate the
applicable Legal Requirements or obligation or waive any such privilege,
including entering into a joint defense agreement or other arrangement to avoid
loss of the attorney-client privilege, or make appropriate substitute disclosure
arrangements under circumstances in which the restrictions of the preceding
sentence apply, including adopting additional specific procedures to protect the
confidentiality of certain sensitive material and to ensure compliance with
applicable Legal Requirements, and, if necessary, restricting review of certain
sensitive material to the receiving party’s financial advisors or outside legal
counsel. Prior to the Closing, the Seller and the Acquired Companies shall, and
shall cause their Representatives to, use commercially reasonable efforts to
cooperate with Buyer in connection with (i) the arrangement of any debt
financing for purposes of the Contemplated Transactions (with the understanding
that no such debt financing shall be a condition to the Closing) and (ii) the
preparation of forms, reports and other filings required to be made by Buyer
under the Exchange Act in connection with the transactions contemplated hereby,
if any. Notwithstanding the foregoing, nothing in this Section 8.1 shall require
any action or cooperation of the Seller, the Acquired Companies or the Other PGW
Entities to the extent that it would or would reasonably be expected to (i)
require the Seller, the Acquired Companies or any of the Other PGW Entities to
expend money or incur obligations or liabilities or (ii) unreasonably interfere
with the operations of the business of the Seller, the Acquired Companies or any
of the Other PGW Entities, including (without limitation) the Business.
8.2.    Conduct of Business Prior to Closing.     Prior to the Closing, except
as set forth on Schedule 8.2 or as required or expressly contemplated by this
Agreement, each Acquired Company (and the Seller in connection with the
Business) shall (i) conduct its business substantially in the ordinary course of
business, consistent with past practices, and (ii) use commercially reasonable
efforts to preserve the Business’ material assets, goodwill and beneficial
relationships with customers, suppliers, licensors, licensees and others having
such business dealings with it. Without limiting the generality of the
foregoing, except as set forth on Schedule 8.2 or as required or expressly
contemplated by this Agreement, without the prior written consent of the Buyer,
no Acquired Company will (and the Seller will not in connection with the
Business):
8.2.1.    increase the compensation (including bonuses) payable on or after the
date hereof to any director or executive officer or other employee of an
Acquired Company or Transferred Employee except for increases in the ordinary
course of business or provided for in any Contracts or plans in effect on the
date hereof;
8.2.2.    issue, sell or otherwise dispose of any Equity Interest of an Acquired
Company or grant any options or other rights to purchase or obtain (including
upon conversion, exchange or exercise) any Equity Interests of an Acquired
Company;
8.2.3.    incur, assume or guarantee any Indebtedness for which any Acquired
Company would be liable following the Closing;
8.2.4.    make any changes in its methods of accounting or accounting practices
(including with respect to reserves);

-42-



--------------------------------------------------------------------------------




8.2.5.    amend the Organizational Documents of the Acquired Companies;
8.2.6.    acquire or dispose of any business or any material assets, except for
sales or dispositions of assets in the ordinary course of business;
8.2.7.    abandon, voluntarily permit to lapse, assign, sell, license, transfer,
or otherwise dispose of any material Company IP Rights, other than non-exclusive
licenses of Intellectual Property Rights granted in the ordinary course of
business;
8.2.8.    terminate, materially and adversely modify or elect not to renew any
Material Contract (including Contracts that would have been a Material Contract
if such Contract had been entered into prior to the date of this Agreement)
other than in the ordinary course of business;
8.2.9.    declare any distributions or otherwise make any distribution of
property in respect of the Interests other than distributions of cash prior to
the close of business on the day immediately preceding the Closing Date;
8.2.10.    grant any loans to any Person or purchase debt securities of others;
8.2.11.    enter into any employment agreement that is or would be a Material
Contract (except any (x) employment Contract terminable on less than thirty (30)
days’ notice without penalty, and (y) extension or renewal of employment
Contracts in the ordinary course of business);
8.2.12.    except as required by GAAP or in the ordinary course of business,
revalue any of its material assets (whether tangible or intangible), including
writing off material accounts receivable;
8.2.13.    except as required by applicable Legal Requirements or as would not
have an adverse effect on Buyer for any Post-Closing Tax Period, make or change
any material Tax election, change any material annual Tax accounting period,
adopt or change any material method of Tax accounting, amend any material Tax
Returns, enter into any closing agreement with respect to a material Tax, settle
any material Tax claim, audit or assessment, or surrender any right to claim a
material Tax refund, offset or other material reduction in Tax liability;
8.2.14.    delay or postpone the payment of any material accounts payable or any
other material liability or obligation or agree to or negotiate with any party
to extend the payment date of any accounts payable or commissions or any other
liability or obligation or accelerate the collection of (or discount) any
material accounts receivable, in each case, other than in the ordinary course of
business;
8.2.15.    make any material capital expenditures or commitments for material
capital expenditures, other than in the ordinary course of business or pursuant
to Business’

-43-



--------------------------------------------------------------------------------




current capital expenditures budget previously delivered to the Buyer, in each
case other than in the ordinary course of business;
8.2.16.    initiate, settle or compromise any Action, other than non-material
Actions in the ordinary course of business;
8.2.17.    take any action or fail to take any action would have the effect of
accelerating to the pre-Closing period sales to customers or others that would
otherwise be expected to occur after the Closing (including instituting any
promotions outside of the ordinary course of business);
8.2.18.    implement any plant closings or mass layoffs that could implicate the
WARN Act;
8.2.19.    merge, combine or consolidate with any Person;
8.2.20.    enter into or materially amend any Material Contract described in any
of clauses (a), (d), (e), (f), (g), (h), (i), (j), (m) or (n) of Section 3.15;
8.2.21.    enter into or materially modify any Contract described in clause (b)
or (l) of Section 3.15 (disregarding the dollar amount set forth in clause (b))
the performance of which involves payment by or to an Acquired Company (or the
Seller solely or primarily in connection with the Business) for consideration in
excess of $200,000; or
8.2.22.    agree or commit to do any of the things referred to elsewhere in this
Section 8.2.
8.3.    Confidentiality.    
8.3.11.    Confidentiality Agreement. The provisions of the Confidentiality
Agreement, to the extent not inconsistent with the express terms of this
Agreement, are hereby ratified, confirmed and agreed to as though fully set
forth herein. The Confidentiality Agreement shall remain in effect until the
Closing, at which point it shall terminate. Notwithstanding the termination of
the Confidentiality Agreement at the Closing, from and after the Closing, (i)
the Buyer shall, and shall cause its Affiliates and its and their respective
Representatives to, keep confidential and not use or disclose any documents and
information concerning the Seller or any of its Affiliates (other than the
Acquired Companies) furnished to the Buyer or its Affiliates or its or their
respective Representatives in connection with the Contemplated Transactions,
except to the extent required by any Legal Requirement, and (ii) the Seller
shall, and shall cause its Affiliates and its and their respective
Representatives to, keep confidential and not use or disclose any confidential
documents and information retained by the Seller related solely or primarily to
the Acquired Companies or the Business, except to the extent required by any
Legal Requirement or in connection with Taxes, the preparation of financial
statements, compliance with this Agreement or any Ancillary Agreement, or the
defense of Third Party Claims.

-44-



--------------------------------------------------------------------------------




8.3.12.    Announcements. No public announcements, reports, statements or press
releases by any party hereto or any of its Affiliates regarding the Contemplated
Transactions shall be made unless approved in advance (as to form, content,
timing and manner of distribution) by each of the Buyer and the Seller, which
approval shall not be unreasonably withheld, conditioned or delayed with respect
to any announcement, reports, statements or press releases made after the
Closing; provided, however, that any party may issue a press release or make a
public announcement to the extent necessary for such party to comply with
applicable securities laws, and, to the extent practicable, shall provide a copy
to the Seller (if such party is the Buyer or either Acquired Company) or the
Buyer (if such party is the Seller or either Acquired Company) in advance of its
release.
8.3.13.    Permitted Disclosures. No provision of this Section 8.3 will be
construed to prohibit (a) disclosures by the Seller or either of the Acquired
Companies to suppliers, customers, lenders, employees, agents and independent
contractors of the Business to the extent reasonably necessary or desirable, in
the Seller’s or such Acquired Companies’ judgment, to preserve the Business or
to facilitate the Contemplated Transactions; (b) confidential disclosures to
legal counsel, accounting advisors and financial advisors; (c) disclosures
pursuant to the requirements of a Governmental Order or Legal Requirement;
(d) disclosures required in connection with legal proceedings between the
parties, including to the extent reasonably necessary to enforce the parties’
respective rights hereunder; or (e) disclosures of information that is publicly
available other than as a result of disclosures made in breach hereof or in
breach of the Confidentiality Agreement.
8.4.    Preparation for Closing.     Subject to the terms and conditions hereof,
each of the Seller, each Acquired Company and the Buyer agrees to use its
reasonable best efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary or desirable under applicable Legal
Requirements to consummate the Contemplated Transactions as promptly as
practicable, including preparing and filing as promptly as practicable with the
applicable Governmental Authorities all documentation to effect all necessary
filings, notices, petitions, statements, registrations, submissions of
information, applications and other documents necessary to consummate the
Contemplated Transactions. In furtherance (and not in limitation) of the
foregoing:
8.4.3.    Antitrust Matters. Each of the Seller, each Acquired Company and the
Buyer agrees to file all appropriate notifications and filings pursuant to the
HSR Act with respect to the Contemplated Transactions in the most expeditious
manner practicable, but in any event within seven (7) Business Days after the
date hereof and to supply promptly any additional information and documentary
material that may be requested of such party by the relevant Governmental
Authorities in connection with the HSR Act. Each of the Seller, each Acquired
Company and the Buyer agrees to use its best efforts to obtain early termination
of the waiting period under the HSR Act. The Buyer agrees to take, and to cause
its Affiliates to take, any and all steps necessary to avoid or eliminate as
soon as possible each and every impediment under the HSR Act so as to enable the
parties to expeditiously consummate the Contemplated Transactions, including
committing to and/

-45-



--------------------------------------------------------------------------------




or effecting, by consent decree, hold separate order or otherwise, the sale or
disposition of such assets, securities, facilities or other properties as are
required to be divested in order to facilitate the expiration or termination of
the HSR Act waiting period or otherwise obtain clearance under the HSR Act. The
Buyer shall pay the filing fees associated with the HSR filings. Each of the
Seller, each Acquired Company and the Buyer agrees not to participate in any
substantive meeting or discussion, either in person or by telephone, with any
Governmental Authority in connection with the Contemplated Transactions unless
it consults with the other party in advance, if at all possible, and, to the
extent not prohibited by such Governmental Authority, gives the other party the
opportunity to attend and participate. The Seller, the Acquired Companies and
the Buyer will supply each other with copies of all correspondence, filings or
communications with Governmental Authorities, with respect to the Contemplated
Transactions; provided, however, that to extent any of the documents or
information are commercially or competitively sensitive, any of the Seller or
the Acquired Companies, on the one hand, or the Buyer, on the other hand, as the
case may be, may satisfy their obligations by providing such documents or
information to the other party’s outside antitrust counsel, with the
understanding that such antitrust counsel shall not share such documents and
information with its client.
8.4.4.    Certain Filings, Etc. Each of the Seller, each Acquired Company and
the Buyer shall cooperate with one another (a) in determining whether any action
by or in respect of, or filing with, any Governmental Authority is required, or
any actions, consents, approvals or waivers are required to be obtained from
third parties to any Leases or Contracts, in connection with the consummation of
the Contemplated Transactions and (b) in taking such actions or making any such
filings, furnishing information required in connection therewith and seeking
timely to obtain any such actions, consents, approvals or waivers; provided,
that nothing in this Agreement shall obligate or be construed to obligate the
Seller or any Acquired Company to make or cause to be made any payment or
concession to any third party in order to obtain any such action, consent,
approval or waiver under any Lease or Contract. The parties acknowledge and
agree that the obtaining of any such actions, consents, approvals or waivers
will not be a condition to the obligation of any party to consummate the
Contemplated Transactions at the Closing.
8.4.5.        Real Estate Matters. The Seller shall cooperate, at the Buyer’s
expense, with the Buyer in obtaining title policies and surveys with respect to
the Owned Premises in form and substance reasonably acceptable to the Buyer
within a reasonable time, including removing from title any Liens, which are not
Permitted Liens. The Seller shall provide the title company with any affidavit,
indemnity or other assurances requested by the title company to issue the title
policies; provided, however, that the parties acknowledge and agree that the
obtaining of any such title policies and surveys will not be a condition to the
obligation of any party to consummate the Contemplated Transactions at the
Closing and the Seller shall not have to expend money or incur obligations or
liabilities in providing such cooperation.
8.5.    Business Records.     The Buyer acknowledges that the Seller may from
time to time from and after the Closing require access to the Records, and
agrees that upon reasonable

-46-



--------------------------------------------------------------------------------




prior notice and reasonable request, it will, and will ensure that the Acquired
Companies will, for a period of seven (7) years, during normal business hours,
provide the Seller and its respective Representatives with either access to or
copies of the pre-Closing Records to the extent required for legal, accounting
or Tax uses of the Seller in the ordinary course of business; provided, however,
that the Seller shall not unreasonably disrupt the personnel and operations of
the Acquired Companies and the Buyer. If the Acquired Companies shall desire to
dispose of any such Records prior to the seventh (7th) anniversary of the
Closing Date, the Acquired Companies shall, prior to any such disposition,
notify the Seller and provide to the Seller (or, if applicable, its designee)
and its Representatives a reasonable opportunity, at the Seller’s expense, to
make copies of or remove such Records.
8.6.    Directors and Officers Indemnification.     
8.6.8.    The Buyer and the Acquired Companies agree that, to the maximum extent
permitted by applicable Legal Requirements, all rights to indemnification,
advancement of expenses and exculpation from liability for acts or omissions
occurring in connection with or prior to the Closing now existing in favor of
the current or former members, directors, managers, officers or employees of any
Acquired Company (“D&O Indemnified Persons”), including as provided in the
Organizational Documents of either Acquired Company, will survive the Closing
and will continue in full force and effect in accordance with their respective
terms. In furtherance (and not in limitation of) the foregoing, for the six (6)
year period following the Closing Date, the Buyer shall cause the Organizational
Documents of each Acquired Company to contain provisions with respect to
indemnification, advancement of expenses and exculpation from liability that are
at least as favorable to the D&O Indemnified Persons as those contained in such
Acquired Company’s respective Organizational Documents as in effect on the date
hereof, which provisions will not be amended, repealed or otherwise modified in
any manner that would adversely affect the rights thereunder of any D&O
Indemnified Person.
8.6.9.    This Section 8.6 shall be for the benefit of, and shall be enforceable
by, the D&O Indemnified Persons, and their respective heirs and estates, and
such persons shall be third party beneficiaries of this Agreement for such
purposes.
8.7.    Attorney-Client Privilege.     The Buyer hereby waives and agrees to not
assert, and agrees to cause the Acquired Companies to waive and not assert, any
actual or potential conflict of interest arising out of or relating to the
representation, after the Closing Date, of the Seller and/or any Seller
Indemnified Party in any dispute with the Buyer or any of the Acquired Companies
or any other matter involving the Contemplated Transactions (“Post-Closing
Representation”), by Ropes & Gray LLP or any other legal counsel currently
representing either of the Acquired Companies (each, a “Prior Company Counsel”)
in connection with the Contemplated Transactions (“Pre-Closing Representation”).
The Buyer further waives and agrees to not assert, and agrees to cause the
Acquired Companies to waive and not assert, in connection with any Post-Closing
Representation, any attorney-client privilege with respect to any communication
between any Prior Company Counsel and either Acquired Company and/or any
officer, employee or director of either Acquired Company that relates to the
Pre-Closing Representation relating to this Agreement or

-47-



--------------------------------------------------------------------------------




the Contemplated Transactions (it being the intention of the parties hereto that
all rights to such attorney-client privilege, including the right to control
such attorney-client privilege, shall be held by the Seller).  This Section 8.7
is for the benefit of the Seller and each Prior Company Counsel, and the Seller
and each Prior Company Counsel are intended third party beneficiaries of this
Section 8.7.  This Section 8.7 shall be irrevocable, and no term of this Section
8.7 may be amended, waived or modified, without the prior written consent of the
Seller and the Prior Company Counsel affected thereby.
8.8.    Employees.     
8.8.1.    WARN, Etc. Provided that the Seller provides the Buyer with a true and
correct list, by date and location, of each employee terminated in the 90 days
preceding the Closing Date, the Buyer will indemnify and hold harmless the
Seller and its Affiliates from any Losses arising under the WARN Act due, in
whole or in part, to the Buyer’s actions or omissions occurring after the
Closing Date.  The Seller shall indemnify and hold harmless the Buyer and its
Affiliates from any Losses arising under the WARN Act due to the Seller’s
actions or omissions occurring prior to or on the Closing Date.
8.8.2.    Employment of Affected Employees. Prior to the Closing, Lynx or GTS,
as directed by the Buyer, will offer employment to each Transferred Employee who
is employed by the Seller on the Closing Date and the Acquired Companies will
continue the employment of the other Affected Employees, each on the employment
terms and conditions then in effect (each Affected Employee who accepts or
continues employment, a “Continuing Employee”). For a period of at least twelve
(12) months after the Closing Date (or if earlier, the date of the employee’s
termination of employment), the Buyer will or will cause the Acquired Companies
to provide to each of the Continuing Employees annual base salary and base wages
and incentive compensation opportunities (excluding equity-based compensation)
that are no less favorable than such annual base salary and base wages and
incentive compensation opportunities (excluding equity-based compensation)
provided to such Affected Employees immediately prior to the Closing Date. For a
period of at least twelve (12) months after the Closing Date (or if earlier, the
date of the employee’s termination of employment), the Buyer will, or will cause
the Acquired Companies or an Affiliate thereof to, provide (including pursuant
to the Transition Services Agreement) employee benefits (other than any equity
or equity-based benefits, defined benefit pension benefits, or retiree health or
welfare benefits) to the Continuing Employees which are no less favorable in the
aggregate to (i) the employee benefit plans, programs, arrangements and policies
provided to such Continuing Employees immediately prior to the Closing Date as
set forth on Schedule 3.11.1 (but other than any equity or equity-based plans,
defined benefit pension plans, or retiree health or welfare plans), or (ii) the
employee benefit plans, programs, arrangements and policies provided to
similarly situated employees of the Buyer or its Subsidiaries (other than any
equity or equity-based plans, defined benefit pension plans, or retiree health
or welfare plans); provided, that nothing in this sentence shall require the
Buyer, its Subsidiaries or the Acquired Companies to continue any specific
employee benefit plans during such period. Nothing set forth in this Section
8.8.2 will create a contract of employment with, or for the benefit of, any

-48-



--------------------------------------------------------------------------------




Transferred Employee or Continuing Employee or change such employee’s status as
an employee at will. Notwithstanding the foregoing, with respect to any Affected
Employee who is not actively at work on the Closing Date by reason of short-term
disability and who is covered under the Company’s long term disability plan
(each an “Inactive Employee”), from and after the Closing Date, the Seller shall
employ such Inactive Employee; provided, that if an Inactive Employee seeks and
is able to return to active work within 6 months following the Closing Date or
at such other time as required by applicable Legal Requirement, one of the
Acquired Companies shall offer employment to such Inactive Employee on the same
terms that would have been offered to the Inactive Employee if he or she had
been actively employed as of the Closing Date, or on such other terms as
required by applicable Legal Requirement, and the provisions of this Section 8.8
applicable to Continuing Employees shall become applicable to such Inactive
Employee on the date such Inactive Employee has accepted such offer of
employment and returned to work with one of the Acquired Companies.
8.8.3.    Service Credit. The Buyer will, and will cause the Acquired Companies
to, credit service rendered by the Continuing Employees prior to the Closing for
all purposes (including purposes of participation, coverage, vesting and level
of benefits, but not for purposes of benefit accrual under any defined benefit
plan) under all employee benefit plans, programs, policies and arrangements of
the Buyer and its Subsidiaries (including the Acquired Companies) in which any
Continuing Employees will participate effective as of the Closing, to the same
extent as such service was taken into account immediately prior to the Closing
under the corresponding Company Plans that provided similar coverage to the
Affected Employees. Without limiting the foregoing, to the extent
administratively and commercially practicable, the Continuing Employees will
(and with respect to insurance arrangements with third parties, the Buyer will
use commercially reasonable efforts to provide, or cause any third party
insurance provider to provide, that the Continuing Employees will) not be
subject to any pre-existing condition or other limitation under any health or
welfare plans of the Buyer and its Subsidiaries (including the Acquired
Companies) in which any Continuing Employees will participate as of the Closing
for any condition for which such Affected Employee would have been entitled to
coverage immediately prior to the Closing under the corresponding Company Plan
in which such Affected Employee participated immediately prior to the Closing.
The Buyer will use commercially reasonable efforts to cause such Continuing
Employees to be given credit under such plans for co-payments and other
out-of-pocket expenses made, and deductibles satisfied, for the plan year in
which the Closing occurs. Notwithstanding the foregoing, the Buyer shall not be
required to take the actions described in this Section 8.8.3 if a duplication of
benefits would result.
8.8.4.        Retirement Plans and Vesting. Effective as of the Closing, the
Seller shall cause each Affected Employee to be fully vested in his or her
benefits under any Company Plan that is a defined contribution or defined
benefit plan. With respect to such plans that are defined contribution plans,
the Seller shall make on behalf of each eligible employee who is an Affected
Employee any matching or discretionary employer contributions that would have
been made to such plan if the Closing had not occurred and

-49-



--------------------------------------------------------------------------------




irrespective of any end-of-year or other service requirements, but pro-rated for
the time period ending on the Closing Date. The Seller shall take all actions as
are commercially reasonable or appropriate to permit distributions of loan
promissory notes as part of “eligible rollover distributions” (within the
meaning of Section 402(c)(4) of the Code) to be made to the Affected Employees
from such plan at the election of the Affected Employees, consistent with the
policies of such plan, as soon as practicable following the Closing, but within
a period not to exceed ninety (90) days following the Closing.
8.8.5.    No Third Party Rights, Etc. Nothing in this Section 8.8, express or
implied, is intended or shall be treated to confer upon any Affected Employee or
other Person other than the parties hereto any right, benefit, or remedy of any
nature whatsoever, including any third-party beneficiary rights or any right to
employment or continued employment or any particular term or condition of
employment. This Section 8.8 is not intended to and shall not be considered to
constitute the establishment of, or an amendment to, or the modification or the
termination of, any benefit or compensation plan, program, policy, Contract, or
arrangement or limit the ability of any Person to establish, amend, modify, or
terminate any benefit or compensation plan, program, policy, Contract, or
arrangement.
8.8.6.    Employment of Retained Lynx Employees. Prior to the Closing, the
Seller will offer employment to each Retained Lynx Employee who is employed by
Lynx.
8.9.    Tax Matters.     
8.9.1.    Transfer Taxes. All Transfer Taxes incurred in connection with this
Agreement and the Contemplated Transactions shall be borne fifty percent (50%)
by the Seller and fifty percent (50%) by the Buyer; provided, however, that each
of the Buyer and the Seller shall be responsible for all interest, penalties,
additions or additional amounts imposed as a result of such party’s failure to
(i) timely pay its share (as determined under this Section 8.9.1) of such
Transfer Taxes (for the avoidance of doubt, other than any failure to pay
resulting from the other party’s failure to timely file or cause to be filed any
Tax Return with respect to such Transfer Taxes or failure to comply with the
final two sentences of this paragraph or Section 8.9.7), and (ii) timely file,
or cause to be timely filed, the Tax Returns required to be filed with respect
to such Transfer Tax (as determined under this Section 8.9.1). To the extent
permitted by applicable Law, each of the Acquired Companies, the Buyer, and the
Seller shall cooperate with each other to obtain exemptions from such taxes. The
party responsible under applicable Legal Requirement for filing any Tax Return
with respect to such Transfer Taxes shall timely file such Tax Return. The other
parties shall have the right to review such Tax Returns prior to filing and
provide comments with respect thereto. The filing party shall incorporate any
reasonable comments received from the other parties with respect to such Tax
Returns.
8.9.2.    Certain Tax Returns.
(p)    The Seller shall timely prepare, or cause to be timely prepared, for the
review and comment of the Buyer, and the Buyer shall cause

-50-



--------------------------------------------------------------------------------




to be filed in a timely manner, all (i) Straddle Period Tax Returns of each
Acquired Company, (ii) non-income Tax Returns of the Acquired Companies for
taxable periods ending on or before the Closing Date that are filed after the
Closing Date, and (iii) other income Tax Returns of the Acquired Companies for
taxable periods beginning before the Closing Date that are required to be filed
after the Closing Date in any jurisdiction where the transactions contemplated
by this Agreement are not treated as an asset sale, in each case, on a basis
consistent with past practice of such Acquired Company unless such position is
not “more likely than not” to be sustained. The Seller shall provide the Buyer
with a reasonable opportunity to review any such Tax Returns and the Seller will
incorporate any reasonable comments made by the Buyer with respect to such Tax
Returns.
(q)    The Seller shall prepare, or cause to be prepared, in its sole
discretion, and shall timely file or cause to be timely filed, all Tax Returns
of the Acquired Companies (regardless of when they are required to be filed)
that include the Seller or any Other PGW Entity, including income Tax Returns in
jurisdictions where the Acquired Companies are treated as disregarded entities
(such as US federal income and certain state income Tax Returns).
(r)    Notwithstanding the foregoing paragraphs of this Section 8.9.2, the
Seller shall, within ten (10) business days of the date of this Agreement or
such later time as mutually agreed by the parties in writing, prepare or cause
to be prepared and file or cause to be filed Tax Returns with respect to the
matters described in the second item of Schedule 3.8 as part of a “voluntary
disclosure agreement” or similar agreement with the applicable Governmental
Authority (each, a “Lynx Voluntary Disclosure Tax Return”). For the avoidance of
doubt, any Indemnified Taxes relating to any such Lynx Voluntary Disclosure Tax
Return shall be subject to Section 9.2.1(g) to the extent not accounted for in
Working Capital (as finally determined pursuant to Section 2.5. The Seller shall
control all filings and proceedings with respect to the Lynx Voluntary
Disclosure Tax Returns contemplated by this Section 8.9.2(c); provided that the
Buyer shall have the opportunity to review all such filings and participate in
any such proceedings after the Closing Date. Seller shall, in all cases be
responsible for any costs or expenses (including attorney’s or accountant’s
fees) with respect to the second item of Schedule 3.8.
(s)    Notwithstanding the foregoing paragraphs of this Section 8.9.2, the Buyer
shall be entitled, at any time following the Closing, to prepare or cause to be
prepared and file or cause to be filed Tax Returns with respect to the matters
described in the third item of Schedule 3.8 (“ETS Voluntary Disclosure Tax
Returns”). The Buyer shall control all filings and proceedings with respect to
the ETS Voluntary Disclosure Tax Returns contemplated by

-51-



--------------------------------------------------------------------------------




this Section 8.9.2(d). Notwithstanding anything to the contrary herein, the only
amounts to be included as Indemnified Taxes with respect to the third item of
Schedule 3.8 shall be half of all payments to Taxing Authorities between
$250,000 and $750,000. For the avoidance of doubt and in furtherance of the
foregoing, with respect to any Taxes paid with respect to the third item of
Schedule 3.8, (i) Buyer and/or one of the Acquired Companies shall be
responsible for all amounts up to $250,000 of any such Taxes, half of all Tax
amounts in excess of such $250,000 threshold and lower than the $750,000
threshold and any Tax amounts in excess of $750,000, and (ii) Seller shall be
responsible for half of all Tax amounts in excess of such $250,000 threshold and
lower than the $750,000 threshold. Buyer shall, in all cases, be responsible for
any costs or expenses (including attorney’s or accountant’s fees) with respect
to the third item of Schedule 3.8.
8.9.3.    Amended Returns. The Buyer shall not, and shall cause the Acquired
Companies not to, amend any Tax Returns of either Acquired Company for any
Pre-Closing Tax Period without the Seller’s prior written consent (such consent
not to be unreasonably withheld, conditioned or delayed).
8.9.4.    Apportionment. In the case of any real property, personal property or
other ad valorem Taxes that are imposed on a periodic basis and are payable for
a Straddle Period, the portion of such Tax which relates to the Pre-Closing Tax
Period will be deemed to be the amount of such Tax for the entire taxable period
multiplied by a fraction, the numerator of which is the number of days in the
portion of the taxable period ending on the Closing Date and the denominator of
which is the number of days in the entire taxable period. Any such Taxes that
are not allocated to the Pre-Closing Tax Period shall be allocated to the
Post-Closing Tax Period. In the case of any other Taxes for a Straddle Period,
the allocation of such Taxes between the Pre-Closing Tax Period and the
Post-Closing Tax Period shall be made on the basis of an interim closing of the
books as of close of business on the Closing Date. If any such Taxes shall
thereafter be reduced by abatement, the amount of such abatement, less the
reasonable cost of obtaining the same, shall be apportioned as described above.
8.9.5.    Tax Proceedings. In the event of any audit, assessment, examination,
claim or other controversy or proceeding relating to Taxes or Tax Returns (a
“Tax Proceeding”) with respect to any Pre-Closing Tax Period of an Acquired
Company, the Buyer shall inform the Seller of such Tax Proceeding as soon as
possible but in any event within ten (10) Business Days after the receipt by the
Buyer of notice thereof. The Buyer shall afford the Seller the opportunity to
control the conduct of any such Tax Proceeding that relates exclusively to
Pre-Closing Tax Period of an Acquired Company, with counsel of its own choosing,
and to settle or otherwise resolve such Tax Proceeding in such manner as the
Seller may deem appropriate; provided, that the Seller may not settle any such
Tax Proceeding without the Buyer’s consent (which consent shall not be
unreasonably withheld, conditioned or delayed), if such settlement would
increase Taxes of the Buyer or the Acquired Companies for which the Buyer would
not be indemnified hereunder. The Buyer

-52-



--------------------------------------------------------------------------------




shall have the right, at the Buyer’s expense, to participate in but not control
the conduct of such Tax Proceeding. If a Tax Proceeding relates to both a
Pre-Closing Tax Period and a Post-Closing Tax Period of an Acquired Company, the
Buyer shall afford the Seller the opportunity to participate in such Tax
Proceeding and shall not settle or otherwise resolve such Tax Proceeding without
the Seller’s consent (which consent shall not be unreasonably withheld,
conditioned or delayed). In the event that the Seller does not assume control of
any such a Tax Proceeding, the Buyer may control the Tax Proceeding, but the
Buyer may not settle or otherwise resolve the Tax Proceeding without the
Seller’s consent (which consent shall not be unreasonably withheld, conditioned
or delayed). Notwithstanding the foregoing, in no case shall the Seller be
entitled to control or otherwise participate in any Tax Proceeding of any Tax
Return that includes the Buyer or any of its Affiliates that is not an Acquired
Company (a “Buyer Group Tax Return”), but only to the extent that it relates to
the Buyer or any of its Affiliates that is not an Acquired Company.
8.9.6.    Refunds and Credits. Any refunds or credits of Taxes (including any
interest paid or credited with respect thereto) of, or with respect to, the
Acquired Companies that are attributable to any Pre-Closing Tax Period will be
payable (less the Buyer or any Acquired Company’s reasonable costs and expenses
in pursuing such refunds or credits) to, or at the direction of, the Seller,
except to the extent any such refunds or credits are included as assets
reflected in the Final Working Capital Amount. The Buyer will, if the Seller so
requests, cause the relevant Acquired Company to file for and obtain any refunds
or credits to which the Seller may be entitled hereunder, including through the
prosecution of any proceedings which the Seller chooses to direct such Acquired
Company to pursue; provided that Buyer shall not be required to pursue any such
proceedings if (i) it would not be commercially reasonable to do so or (ii) such
proceedings relate to a Buyer Group Tax Return, but only to the extent such
proceedings relate to the Buyer or any of its Affiliates that is not an Acquired
Company. The Buyer will permit the Seller to control (at the Sellers expense and
sole discretion) the prosecution and content of any such refund or credit claim
(including any position to be taken on such claim), except that Seller shall in
no case be entitled to control or otherwise participate in any Tax Proceeding of
any Buyer Group Tax Return to the extent such proceedings relate to the Buyer or
any of its Affiliates that is not an Acquired Company.
8.9.7.    Cooperation and Tax Record Retention. The Buyer shall promptly furnish
to the Seller such information as the Seller may reasonably request with respect
to Tax matters relating to the Acquired Companies for any taxable period
beginning before the Closing Date, including by providing access to relevant
books and records and making employees of the Buyer and the Acquired Companies
available to provide additional information and explanation of any materials
provided hereunder. The Buyer shall further fully cooperate, and cause the
Acquired Companies to fully cooperate, with the Seller in connection with the
Seller’s preparation of any Tax Returns pursuant to this Article 8, in
connection with any claim for a refund or credit governed by Section 8.9.6, and
in connection with any Tax Proceeding controlled by the Seller pursuant to
Section 8.9.5. The Buyer shall retain all books and records with respect to Tax
matters pertinent to the Acquired Companies relating to any Pre-Closing Tax
Period until the expiration of the

-53-



--------------------------------------------------------------------------------




statute of limitations (taking into account any extensions thereof) applicable
to such taxable periods, and to abide by all record retention agreements entered
into with any Taxing Authority.
8.9.8.    FIRPTA Certificates. Prior to the Closing, the Seller will deliver to
the Buyer a certificate substantially in the form provided for in Treasury
Regulations section 1.1445-2(b)(2)(iv)(B) (the “FIRPTA Certificate”), certifying
that it is not a “foreign person” within the meaning of Section 1445 of the Code
and the regulations thereunder.
8.10.    Intentionally omitted.
8.11.    Intentionally omitted.  
8.12.    Exclusivity.      From the date of this Agreement until the Closing, or
the earlier termination of this Agreement in accordance with Article 10, neither
the Seller nor either of the Acquired Companies shall (and the Seller and the
Acquired Companies shall cause their respective Affiliates or any of their or
their Affiliates’ Representatives not to) directly or indirectly: (a) solicit,
initiate, or encourage the submission of any proposal or offer from any Person
(an “Acquisition Proposal”) relating to, or enter into or consummate any
transaction relating to, the acquisition of any Equity Interests in the Acquired
Companies or any merger, recapitalization, share exchange, sale of all or
substantially all of the Assets used in connection with the Business or (b)
participate in any discussions or negotiations regarding, furnish any
information with respect to, assist or participate in, or facilitate in any
other manner, any effort or attempt by any Person to do or seek any of the
foregoing. The Seller and each of the Acquired Companies shall immediately cease
and cause to be terminated any all existing activities, discussions or
negotiations with any Persons conducted prior to or on the date hereof with
respect to any Acquisition Proposal.
8.13.    Noncompetition and Nonsolicitation.      For a period of three (3)
years from and after the Closing Date, the Seller shall not, nor shall it permit
or cause any of its Subsidiaries to, engage directly or indirectly in the
Business as it is conducted on the Closing Date in any geographic area in which
the Business is conducted as of the Closing Date; provided, that no owner of
less than 2% of the outstanding stock of any publicly-traded corporation will be
deemed to be so engaged solely by reason thereof in the Business. During the
period beginning on the date hereof and until the date that is three (3) years
from and after the Closing Date, the Seller shall not, and shall not permit or
cause any of its Subsidiaries to, recruit, offer employment, employ, engage as a
consultant, lure or entice away, or in any other manner persuade or attempt to
persuade, any Continuing Employee to leave the employ of the Acquired Companies.
If the final judgment of a court of competent jurisdiction declares that any
term or provision of this Section 8.13 is invalid or unenforceable, the parties
hereto agree that the court making the determination of invalidity or
unenforceability will have the power to reduce the scope, duration, or area of
the term or provision, to delete specific words or phrases, or to replace any
invalid or unenforceable term or provision with a term or provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision, and this Agreement will be
enforceable as so modified after the expiration of the time within which the
judgment may be appealed.

-54-



--------------------------------------------------------------------------------




8.14.    Certain Continuing Arrangements.      For a period of five years
following the Closing Date, the Buyer shall cause the Acquired Companies (and
each Lynx Business Affiliate) to, and the Acquired Companies (and each Lynx
Business Affiliate) shall provide the Seller and its Affiliates with aggregated
transactional claims data in the same manner as such data is currently provided
by the Acquired Companies to the Seller and its other Affiliates subject to any
applicable restrictions contained in the existing customer agreements of the
Business and any future customer agreements of the Business (it being agreed
that the Acquired Companies shall use commercially reasonable efforts to
negotiate and enter into future customer agreements that permit such data
sharing).  The Seller and its Affiliates shall use such data solely for their
internal business purposes.  In addition, for a period of five years following
the Closing Date, Lynx (and each Lynx Business Affiliate) shall continue to
operate its ARG ALLIANCE Program (and each successor or similar program operated
by Lynx and the Lynx Business Affiliates after the Closing) (collectively, “ARG
Service Center Programs”) in the same manner as the ARG ALLIANCE Program is
currently operated with respect to the Seller’s and its other Affiliates’ supply
of auto glass parts and other products to participating providers of auto glass
repair and placement services (“Participants”) as well as Seller’s continued
participation on the ARG Alliance Board of Advisors.  Without limiting the
generality of the foregoing sentence, during such five year period, Lynx shall
(1) maintain Contracts and terms and conditions with Participants relating to
the ARG Service Center Program in substantially the same form as they exist as
of the Closing Date, and (2) operate all ARG Service Center Programs going
forward pursuant to Contracts and terms and conditions that are no less
favorable to the Seller as the Contracts with Participants used in connection
with such ARG Service Center Program as of the date hereof (including with
respect to the Seller’s third party beneficiary status and each Participant’s
obligation to enter into a mutually agreed supply agreement with the Seller (or
an Affiliate thereof) containing a minimum purchase volume commitment consistent
with those in comparable existing Participant supply agreements); provided that
such minimum purchase volume commitments shall not require Participants to
purchase products from the Seller in any case where the Seller’s pricing or
delivery for a product is not market competitive with the pricing or delivery of
other comparable and available products sold by competitors (and any such
purchases from competitors under such circumstances shall not be taken into
account in measuring compliance with such commitments). In the event that any
Participant either refuses to enter into such a supply agreement with the Seller
(or an Affiliate thereof) or materially breaches its minimum purchase volume
commitment (subject to the foregoing proviso) and fails to cure such breach
within the cure period specified in its supply agreements (which shall not be
less than 30 days), the Buyer shall cause Lynx (or the applicable Lynx Business
Affiliate) to, and Lynx (or such Lynx Business Affiliate) shall, exclude such
Participant from the applicable ARG Service Center Program and cease providing
such Participant with any of the benefits of participation in such ARG Service
Center Program.
8.15.    Further Assurances.     
8.15.1.    Each of the Seller, on the one hand, and the Buyer and the Acquired
Companies, on the other hand, upon the request of the other from time to time
after the Closing, and at the expense of the requesting party but without
further consideration, shall sign such documents and take such actions as may be
necessary or otherwise reasonably requested to make more fully effective the
consummation of the Contemplated

-55-



--------------------------------------------------------------------------------




Transactions. Without limiting the generality of the foregoing, if at any time
after the date hereof, the Buyer or any Acquired Company shall become aware of
any Contract or Asset of the Seller (or any of the Other PGW Entities) solely or
primarily relating to or used solely or primarily in connection with the
Business prior to the Closing that was not specified as a Transferred Contract
on Schedule 2.1.2(d) or was not transferred as a Transferred Asset at Closing,
respectively, the Buyer may elect to add such Contract to Schedule 2.1.2(d) (or
with respect to Assets, to any applicable Schedule in order to clarify that such
Asset is a Transferred Asset), and amend the Assignment and Assumption Agreement
or Bill of Sale, as applicable, in order to cause the transfer the Seller’s (or
such Other PGW Entities) rights and interests under and in respect of such
Contract or Asset to an Acquired Company, and the Seller shall take all actions
reasonably requested by the Buyer in connection therewith. Following the
Closing, the Seller shall deliver or cause to be delivered to the Buyer all mail
received by the Seller or the Other PGW Entities after the Closing that relates
solely or primarily to the Business.
8.15.2.    If within one (1) year after the Closing with respect to United
States Intellectual Property Rights, and within two (2) years after the Closing
with respect to non-United States Intellectual Property Rights, the Buyer or an
Acquired Company notifies the Seller that it reasonably believes that it has
identified any such Intellectual Property Rights that were owned or controlled
by the Seller or any Other PGW Entities as of the Closing Date and were solely
or primarily used in connection with the Business, and such Intellectual
Property Rights were not transferred, assigned, or otherwise conveyed to the
Buyer or an Acquired Company pursuant to this Agreement in connection with the
Closing (“Supplementary IP”), then the Seller and each Other PGW Entity shall,
upon its reasonable verification, take, or cause its Affiliates to take, as
applicable, all steps reasonably requested by the Buyer or an Acquired Company
in connection with assigning to the Buyer any such Supplementary IP to an
Acquired Company.
8.16.    Notification of Certain Matters.      During the period commencing with
the execution and delivery of this Agreement until the earlier to occur of the
termination of this Agreement pursuant to its terms and the Closing, the Seller
and the Acquired Companies, on the one hand, shall give notice to the Buyer, on
the other hand, and the Buyer shall give notice to the Seller, as promptly as
reasonably practicable upon becoming aware of (a) any fact, change, condition,
circumstance, event, occurrence or non-occurrence that has caused or is
reasonably likely to cause any representation or warranty in this Agreement made
by it to be untrue or inaccurate in any respect; or (b) any material failure on
its part to comply with or satisfy any covenant, condition or agreement to be
complied with or satisfied by it hereunder, in each case if and only to the
extent that such untruth, inaccuracy or failure would cause any of the
conditions to the obligations of the Seller or the Buyer, as applicable, to
consummate the Contemplated Transactions, set forth in Sections 7 (in the case
of the Seller and the Acquired Companies) and Section 6 (in the case of the
Buyer) to fail to be satisfied at the Closing. The delivery of any notice
pursuant to this Section 8.16 (unless such notice is also a Disclosure Schedule
Update, in which case Section 11.16 shall govern) shall not limit or otherwise
affect the remedies available hereunder to the party receiving such notice, or
the representations or warranties of, or the conditions to the obligations of,
the parties.

-56-



--------------------------------------------------------------------------------




8.17.    Intercompany Release.      Effective as of immediately prior to the
Closing, each of the Seller, on behalf of itself and the Other PGW Entities, on
the one hand, and the Acquired Companies, on the other hand, hereby releases the
other from all intercompany loans, advances, payables and receivables.
9.
INDEMNIFICATION

9.1.    Survival.     All representations and warranties contained in this
Agreement or in the Company Closing Certificate or the Buyer Closing Certificate
shall survive the execution and delivery of this Agreement and the Closing until
the twelve (12) month anniversary of the Closing Date; provided, however, if
written notice of an indemnification claim describing the matter subject to
indemnification in reasonable detail (including the basis of such claim and the
amount of Losses, if known, incurred or suffered with respect thereto) shall
have been delivered in compliance with this Agreement before the aforementioned
time period has elapsed with respect to any breach of or inaccuracy in any such
representation or warranty, such representation or warranty shall survive, but
solely with respect to the matter that is the subject of such indemnification
claim notice, until such matter is finally resolved. All covenants and
agreements contained herein that contemplate performance in full at or prior to
the Closing (the “Pre-Closing Covenants”) shall survive the Closing until the
twelve (12) month anniversary of the Closing Date and all covenants and
agreements contained herein that contemplate performance after the Closing (the
“Post-Closing Covenants”) shall survive the Closing in accordance with their
terms.
9.2.    Indemnity by the Seller    
9.2.14.    From and after the Closing, subject to the provisions of this Article
9, the Seller shall indemnify the Buyer and each of its Affiliates,
Subsidiaries, officers, directors, members, partners (general and limited),
managers, employees, agents and other representatives and the Affiliates,
Subsidiaries, officers, directors, members, partners (general and limited),
managers, employees, agents and other representatives thereof, as well as the
successors, assigns, heirs and personal representatives of the foregoing
(collectively, the “Buyer Indemnified Parties”) and hold each of them harmless
from and against any and all Losses actually suffered or incurred by the Buyer
Indemnified Parties (or any one of them) as a result of, arising from or
relating to:
(a)    any breach of or inaccuracy as of the date hereof in any of the
representations and warranties made in Article 3 or Article 4 or, as of the
Closing Date, in the Company Closing Certificate;
(b)    any breach or violation of any Pre-Closing Covenant of the Seller or any
Pre-Closing Covenant of either of the Acquired Companies;
(c)    any breach or violation of any Post-Closing Covenant of the Seller;
(d)    any Indebtedness of the Acquired Companies in existence as of the Closing
(and after giving effect to the assumption of the Assumed

-57-



--------------------------------------------------------------------------------




Liabilities by the Acquired Companies, but excluding any financing arrangements
entered into by the Buyer or any of its Affiliates in connection with the
Contemplated Transactions);
(e)    any Transaction Expenses not paid at the Closing;
(f)    any Retained Liabilities;
(g)    any Indemnified Taxes with respect to the second item of Schedule 3.8;
provided, that (i) the covenant in this Section 9.2.1(g) with respect to the
second item of Schedule 3.8 shall only survive until the 12 month anniversary of
the Closing, (ii) the aggregate liability of the Seller for indemnification
under this Section 9.2.1(g) shall be limited to $1,250,000, and (iii) any
payments made to a Taxing Authority whether before or after the Closing with
respect to such Indemnified Taxes shall be treated as indemnification payments
hereunder and applied against the liability cap in clause (g)(i) above (provided
that out-of-pocket costs and expenses of the Seller (including attorney’s or
accountant’s fees) with respect to such Indemnified Taxes shall not be treated
as indemnification payments and shall not be applied against the Liability Cap);
(h)    subject to Section 8.9.2(d), any Indemnified Taxes with respect to the
third item of Schedule 3.8; provided, that (i) the covenant in this Section
9.2.1(h) with respect to the third item of Schedule 3.8 shall only survive until
the 12 month anniversary of the Closing, (ii) the aggregate liability of the
Seller for indemnification under this Section 9.2.1(h) shall be limited to
$250,000, (iii) any payments made to a Taxing Authority whether before or after
the Closing with respect to such Indemnified Taxes shall be treated as
indemnification payments hereunder and applied against the liability cap in
clause (h)(i) above (provided that out-of-pocket costs and expenses of the Buyer
(including attorney’s or accountant’s fees) with respect to such Indemnified
Taxes shall the sole responsibility of and paid by the Buyer).
9.2.15.    No individual claim for indemnification by any Buyer Indemnified
Party pursuant to Section 9.2.1(a) or Section 9.2.1(b) (other than with respect
to a breach of Section 8.13 or Section 8.9.2(c)) shall be asserted unless and
until the aggregate amount of Losses that would be payable pursuant to such
claim or series of related claims exceeds an amount equal to $50,000 (the “De
Minimis Threshold”) (it being understood that any such individual claims for
amounts less than the De Minimis Threshold shall be ignored in determining
whether the Deductible has been exceeded and thereafter). The aggregate
liability of the Seller for indemnification under Section 9.2.1(a) and Section
9.2.1(b) shall be limited to $1,400,000 (the “Liability Cap”).
9.2.16.    No indemnification shall be available to the Buyer Indemnified
Parties under Section 9.2.1(a) unless and until the aggregate Losses for which
indemnification

-58-



--------------------------------------------------------------------------------




would otherwise be available under Section 9.2.1(a) exceed $1,400,000 (the
“Deductible”), at which point indemnification shall be available to the Buyer
Indemnified Parties under Section 9.2.1(a), only for those Losses in excess of
the Deductible; provided, however, that the Deductible shall not apply to claims
for indemnification in respect of any breach of a representation or warranty
contained in Sections 3.1 (Power; Authorization; Enforceability), 3.2
(Organization and Good Standing), 3.3 (Capitalization and Subsidiaries), 3.8
(Taxes), 3.11.7 (Employee Costs Triggered by Transaction), 3.12.3(a)
(Sufficiency of Intellectual Property), 3.20 (Indebtedness), 3.21 (Brokers), 4.1
(Organization and Power) and 4.2 (Authorization and Enforceability) of this
Agreement. The Parties intend that the Deductible to serve as an objective basis
for determining materiality in connection with the allocation of risk with
respect to Losses based on breaches of representations and warranties. In
furtherance of the foregoing sentence and notwithstanding anything contained
herein to the contrary, for purposes of determining whether there has been a
breach and the amount of Losses that are the subject matter of a claim for
indemnification or reimbursement hereunder, each representation and warranty in
this Agreement, the Company Closing Certificate (other than with respect to the
satisfaction of the closing condition contained in Section 6.8) or the Buyer
Closing Certificate shall be read without regard and without giving effect to
the term “Material Adverse Effect,” “material” or similar phrases contained in
such representation or warranty which has the effect of making such
representation and warranty less restrictive (as if such word were deleted from
such representation and warranty).
The applicable Buyer Indemnified Party will provide the Seller with a prompt,
reasonably detailed written notice for any claim made in respect of the
indemnification provided in this Section 9.2, whether or not arising out of a
claim by a third party.
9.3.    Indemnity by the Buyer.     
9.3.6.    From and after the Closing, subject to the provisions of this Article
9, the Buyer shall indemnify the Seller and each of its Affiliates,
Subsidiaries, officers, directors, members, partners (general and limited),
managers, employees, agents and other representatives and the Affiliates,
Subsidiaries, officers, directors, members, partners (general and limited),
managers, employees, agents and other representatives thereof, as well as the
successors, assigns, heirs and personal representatives of the foregoing
(collectively, the “Seller Indemnified Parties”) and hold each of them harmless
from and against any and all Losses actually suffered or incurred by the Seller
Indemnified Parties (or any one of them) as a result of, arising from or
relating to:
(a)    any breach of or inaccuracy as of the date hereof in any of the
representations and warranties made in Article 5 or, as of the Closing Date, in
the Buyer Closing Certificate;
(b)    any breach or violation of any Pre-Closing Covenant of the Buyer;

-59-



--------------------------------------------------------------------------------




(c)    any breach or violation of any Post-Closing Covenant of the Buyer or the
Acquired Companies;
(d)    any Transferred Assets or Assumed Liabilities (other than as a result of,
arising from or relating to any matter for which the Buyer would be entitled to
indemnification under this Article 9); or
(e)    the operation of the Business following the Closing Date, including with
respect to any Taxes of the Acquired Companies for any Post-Closing Tax Period
(other than as a result of, arising from or relating to any matter for which the
Buyer would be entitled to indemnification under this Article 9, without taking
into account the limitations therein).
9.3.7.    The applicable Seller Indemnified Party or the Seller will provide the
Buyer with a prompt, reasonably detailed written notice for any claim made in
respect of the indemnification provided in this Section 9.3, whether or not
arising out of a claim by a third party.
9.4.    Calculation of Losses.     For purposes of determining the amount of any
Losses subject to indemnification under this Article 9, the amount of such
Losses will be determined net of (a) any amounts taken into account as
liabilities or reserves in the calculation of the Final Working Capital Amount,
(b) all related liabilities or reserves reflected in the Financial Statements,
(c) the sum of any amounts recovered under insurance policies or other amounts
recovered from third parties with respect to such Losses (net of any actual
out-of-pocket expenses incurred in collecting such amounts) (“Insurance or Other
Proceeds”), and (d) the net Tax benefit actually realized in the year in which
the Loss was incurred or the subsequent two years by the Indemnified Party (or
any consolidated, combined or unitary group of which the Indemnified Party is
also a member), attributable to (i) the incurrence or payment of such Losses or
(ii) a correlative adjustment that makes allowable to the Indemnified Party or
its consolidated, combined or unitary group any deduction, amortization,
exclusion from income or other allowance. In the event that any Insurance or
Other Proceeds are received by an Indemnified Party after payment for the
related indemnification claim has been made pursuant to this Article 9, then the
Indemnified Party shall pay to the Seller or the Buyer, as the case may be, an
amount equal to the amount of the reduction in Losses that would have been
applied pursuant to the first sentence of this Section 9.4 had such Insurance or
Other Proceeds been received at the time such indemnification claim was made. 
Each Indemnified Party shall use commercially reasonable efforts to seek
recovery from third parties who may be responsible, in whole or in part, for
Losses suffered by such Indemnified Party and to make claims under insurance
policies providing coverage with respect to Losses suffered by such Indemnified
Party; provided, however, that no Indemnified Party shall be required file suit
to pursue such Insurance or Other Proceeds. Notwithstanding any other provision
of this Agreement, the Seller shall not be obligated to indemnify or hold
harmless any Buyer Indemnified Parties from or against any Losses resulting from
or relating to any Taxes that (a) are attributable to any transaction occurring
after the Closing that is not in the ordinary course of business of the Acquired
Companies as carried on prior to the Closing Date, (b) arise as a result of any
change in Tax rates after the Closing Date that would have retroactive effect on
Taxes imposed with respect

-60-



--------------------------------------------------------------------------------




to a Pre-Closing Tax Period or (c) arise as a result of a change after the
Closing Date in any accounting policy, any tax reporting practice or the length
of any accounting period for Tax purposes of any of the Acquired Companies.
9.5.     Matters Involving Third Parties.     
9.5.10.    If any third party notifies any Indemnified Party with respect to any
matter (a “Third Party Claim”) that may give rise to a claim for indemnification
against any Indemnifying Party under this Article 9, then the Indemnified Party
will promptly notify in writing the Indemnifying Party of such Third Party Claim
describing in reasonable detail the basis for such Third Party Claim and the
amount of the claimed Losses; provided, however, that no delay on the part of
the Indemnified Party in notifying any Indemnifying Party will relieve the
Indemnifying Party from any indemnification obligation hereunder unless the
Indemnifying Party is prejudiced thereby. This Section 9.5 shall not apply to
the conduct of any Tax Proceedings, which shall be exclusively governed by
Section 8.9.5.
9.5.11.    The Indemnifying Party will have the right to control the defense of
the Third Party Claim with counsel of its choice so long as the Indemnifying
Party conducts the defense of the Third Party Claim actively and diligently;
provided that the Indemnifying Party may assume such defense only if it first
verifies to the Indemnified Party in writing that such Third Party Claim is
indemnifiable under this Section 9 and that such Indemnifying Party shall be
responsible for all liabilities and obligations relating to such Third Party
Claim and provide indemnification to the Indemnified Party with respect to such
Action giving rise to such Third Party Claim, in each case subject to the
limitations set forth in Sections 9.2.2 and 9.2.3. Notwithstanding anything
herein to the contrary, the Indemnifying Party shall not be entitled to assume
control of such defense and shall pay the reasonably documented fees and
expenses of counsel retained by the Indemnified Party if (a) the Third Party
Claim relates to or arises in connection with any criminal proceeding, action,
indictment or investigation; (b) the Third Party Claim primarily seeks an
injunction or other equitable relief against the Indemnified Party; or (c) the
Indemnified Party fails to prosecute or defend such claim in good faith. Any
payments made to such third party shall be treated as indemnification payments
hereunder and applied against the Liability Cap; provided that out-of-pocket
costs and expenses of the Seller (including attorney’s fees) with respect to
such Third Party Claim shall not be treated as indemnification payments and
shall not be applied against the Liability Cap.
9.5.12.    If the Indemnifying Party is conducting the defense of the Third
Party Claim in accordance with Section 9.5.2, (a) the Indemnified Party may
retain separate co-counsel at its sole cost and expense and participate in the
defense of the Third Party Claim, (b) the Indemnified Party will not consent to
the entry of any judgment or enter into any settlement with respect to the Third
Party Claim, nor take any voluntary action prejudicial to the determination of
the Third Party Claim, without the prior written consent of the Indemnifying
Party, which consent shall not be unreasonably withheld, conditioned or delayed,
(c) the Indemnifying Party will not consent to the entry of any judgment or
enter into any settlement with respect to the Third Party Claim without the
written consent of

-61-



--------------------------------------------------------------------------------




the Indemnified Party (such consent not to be unreasonably withheld, conditioned
or delayed), and (d) the reasonable out-of-pocket costs and expenses incurred by
the Indemnifying Party in the conduct of such defense will be treated as
indemnification payments hereunder and applied against the Liability Cap. If the
Indemnifying Party is not conducting the defense of the Third Party Claim, the
Indemnified Party will not consent to the entry of any settlement or enter into
any settlement with respect to such Third Party Claim without the prior written
consent of the Indemnifying Party (such consent not to be unreasonably
withheld).
9.6.    Tax Treatment.     The Buyer and the Seller will treat any payment
received pursuant to this Article 9 as an adjustment to the purchase price for
Tax and financial reporting purposes, unless otherwise required by Legal
Requirement.
9.7.    Exclusive Remedy.      The remedies provided for in this Article 9 (and
under Section 2.5 with respect to any dispute subject thereto) shall constitute
the sole and exclusive remedy for all Losses that any Indemnified Party may
suffer or incur arising from, or directly or indirectly relating to, the
Acquired Companies, the Business, this Agreement or the Contemplated
Transactions, and the parties hereto hereby irrevocably waive any other rights
or remedies (whether at law or in equity and whether based on contract, tort,
statute or otherwise) that they may otherwise have had, now have or may in the
future have against any of the other parties hereto or any of the respective
direct or indirect Affiliates, officers, managers, directors, employees,
advisors, stockholders, members, consultants, investment bankers, brokers,
controlling persons, partners, managers or other representatives or agents
thereof (each of whom shall be an express third party beneficiary hereof)
arising from, or directly or indirectly relating to, the Acquired Companies, the
Business, this Agreement or the Contemplated Transactions and covenant not to
sue or otherwise assert any claim (or assist any other Person in suing or
otherwise asserting any claim) encompassed by the foregoing covenant, agreement
and waiver; provided, however, that, subject to Section 11.4, the foregoing
shall not apply to claims of common law fraud based on the representations and
warranties set forth in Articles 3, 4 and 5 and in the Company Closing
Certificate or the Buyer Closing Certificate, as applicable, and provided,
further, that the foregoing shall not apply to the parties’ rights to seek
specific performance as contemplated by Section 11.13 with respect to
Post-Closing Covenants and shall not apply to the parties’ rights to enforce
remedies available under the Ancillary Agreements after the Closing. Any Person
who is sued or otherwise has a claim asserted against him, her or it in
violation of this Section 9.7 may enforce it directly as an express third-party
beneficiary thereof.
10.
TERMINATION.

10.1.    Termination.     The parties may not terminate this Agreement other
than as follows:
10.1.17.    This Agreement may be terminated at any time prior to the Closing by
mutual written consent of the Buyer and the Seller.
10.1.18.    The Buyer may terminate this Agreement by delivering written notice
to the Seller at any time prior to the Closing in the event (a) the Seller or
either Acquired

-62-



--------------------------------------------------------------------------------




Company is in material breach of this Agreement, (b) the Buyer has notified the
Seller of the breach in writing, (c) such breach would result in the failure of
any condition set forth in Section 6.1 or 6.2 and (d) such breach is incapable
of cure or has continued without cure for a period of thirty (30) days after
delivery of such notice of breach; provided, however, that the Buyer shall not
have the right to terminate this Agreement pursuant to this Section 10.1.2 if
the Buyer is then in material breach of this Agreement.
10.1.19.    The Seller may terminate this Agreement by delivering written notice
to the Buyer at any time prior to the Closing in the event (a) the Buyer is in
material breach of this Agreement, (b) the Seller has notified the Buyer of the
breach in writing, (c) such breach would result in the failure of any condition
set forth in Section 7.1 or 7.2 and (d) such breach is incapable of cure or has
continued without cure for a period of thirty (30) days after delivery of such
notice of breach; provided, however, that the Seller shall not have the right to
terminate this Agreement pursuant to this Section 10.1.3 if the Seller or either
Acquired Company is then in material breach of this Agreement.
10.1.20.    The Buyer, on the one hand, or the Seller, on the other hand, may
terminate this Agreement by providing written notice to the other at any time on
or after July 15, 2014 (the “Expiration Date”) if the Closing shall not have
occurred by the Expiration Date; provided, that the Buyer shall not have the
right to terminate this Agreement pursuant to this Section 10.1.4 if the Buyer
is then in material breach of this Agreement, and the Seller shall not have the
right to terminate this Agreement pursuant to this Section 10.1.4 if the Seller
or either Acquired Company is then in material breach of this Agreement.
10.1.21.    Either the Buyer, on the one hand, or the Seller, on the other hand,
may terminate this Agreement by delivering written notice to the other if any
Governmental Authority issues an order, decree, ruling or other
action permanently enjoining, restraining or otherwise prohibiting the
Contemplated Transactions and such order, decree, ruling or other action shall
have become final and non-appealable; provided, that the Person seeking to
terminate pursuant to this Section 10.1.5 (or, in the case where the Seller is
seeking to terminate, each Acquired Company) has fully complied with its
obligations under Section 8.4.
10.2.    Effect of Termination.     If this Agreement is terminated pursuant to
Section 10.1, all rights and obligations of the parties hereunder will terminate
without any liability of any party, any Affiliate thereof or any controlling
person, partner, member, equityholder or Representative of any party or any
Affiliate thereof; provided, however, that (a) the rights and obligations of the
parties under Article 1 (Definitions), Section 8.3 (Confidentiality), this
Section 10.2 (Effect of Termination) and Article 11 (Miscellaneous) will survive
termination of this Agreement and (b) nothing herein will relieve any party to
this Agreement from liability for fraud or any material and intentional breach
of any covenant or agreement contained herein occurring prior to termination.

-63-



--------------------------------------------------------------------------------




11.
MISCELLANEOUS.

11.1.    Notices.     All notices, requests, demands, claims and other
communications required or permitted hereunder will be in writing and will be
delivered personally or sent by nationally recognized overnight courier (for
next Business Day delivery) facsimile or e-mail (as a pdf). Any notice, request,
demand, claim, or other communication required or permitted hereunder will be
deemed duly given, as applicable, (a) one (1) Business Day following the date
sent when sent by overnight delivery, (b) upon confirmation of receipt when sent
by facsimile or e-mail (as a pdf) or (c) upon personal delivery, addressed as
follows:
If to the Seller or, prior to the Closing, either or both of the Acquired
Companies, to:


Pittsburgh Glass Works, LLC
30 Isabella Street, Suite 500
Pittsburgh, PA 15212
Telephone number: (412) 995-6500
Email: JGronbeck@pgwglass.com
Attention: Jeffrey Gronbeck, Chief Financial Officer


with copies (which will not constitute notice) to:
Kohlberg & Company LLC
111 Radio Circle
Mount Kisco, NY 10549
Telephone number: (914) 241-7430
Email: wildstein@kohlberg.com and wahla@kohlberg.com
Attention: Evan Wildstein and Ahmed Wahla


and


Ropes & Gray LLP
1211 Avenue of the Americas
New York, NY 10036-8704
Telephone number: (212) 841-0649
Facsimile number: (212) 596-9090
Email: Christopher.Rile@ropesgray.com
Attention: Christopher W. Rile
 
 
If to the Buyer or SLH, or, after the Closing, to either or both of the Acquired
Companies, to it:


c/o Solera Holdings, Inc.
7 Village Circle
Suite 100
Westlake, Texas 76262
Telephone number: (817) 961-2100
Facsimile number: (734) 997-3751
Attention: Jason M. Brady, Secretary
with a copy (which will not constitute notice) to:


Kirkland & Ellis LLP
300 North LaSalle Street
Chicago, Illinois 60654
Telephone number: (312) 862-2000
Facsimile number: (312) 862-2200
Attention: Stephen L. Ritchie, P.C.
                  Walter S. Holzer



Any party may change the address to which notices, requests, demands, claims,
and other communications required or permitted hereunder are to be delivered by
providing to the other parties notice in the manner herein set forth.
11.2.    Expenses of Transaction.     Whether or not the Contemplated
Transactions are consummated, except as otherwise expressly provided for in this
Agreement, each of the parties

-64-



--------------------------------------------------------------------------------




hereto will pay all expenses, costs and fees (including legal and accounting
fees and expenses) incurred by such party in connection with the preparation,
negotiation, execution and performance by it of this Agreement and the Ancillary
Agreements and the consummation by it of the Contemplated Transactions.
11.3.    Entire Agreement.     The agreement of the parties that is comprised of
this Agreement and the Ancillary Agreements sets forth the entire agreement and
understanding between or among the parties and their respective Affiliates with
respect to the subject matter thereof and supersedes any and all prior
agreements, understandings, negotiations and communications (other than the
Confidentiality Agreement), whether oral or written, relating to the subject
matter of this Agreement or any of the Ancillary Agreements.
11.4.    Acknowledgement of the Buyer.      THE BUYER ACKNOWLEDGES THAT IT HAS
CONDUCTED, TO ITS SATISFACTION, AN INDEPENDENT INVESTIGATION AND VERIFICATION OF
THE FINANCIAL CONDITION, RESULTS OF OPERATIONS, ASSETS, LIABILITIES, PROPERTIES
AND PROJECTED OPERATIONS OF THE BUSINESS AND THE ACQUIRED COMPANIES AND, IN
MAKING ITS DETERMINATION TO PROCEED WITH THE CONTEMPLATED TRANSACTIONS, THE
BUYER HAS DETERMINED TO RELY ONLY ON THE REPRESENTATIONS AND WARRANTIES OF THE
ACQUIRED COMPANIES AND THE SELLER EXPRESSLY AND SPECIFICALLY SET FORTH IN
ARTICLES 3 AND 4 OF THIS AGREEMENT, THE DISCLOSURE SCHEDULES, THE ANCILLARY
AGREEMENTS, THE COMPANY CLOSING CERTIFICATE AND THE FIRPTA CERTIFICATE. THE
BUYER ACKNOWLEDGES AND AGREES THAT (I) NONE OF THE SELLER, EITHER OF THE
ACQUIRED COMPANIES OR ANY OF THEIR RESPECTIVE AFFILIATES OR REPRESENTATIVES HAS
MADE OR SHALL BE DEEMED TO HAVE MADE, AND THE BUYER HAS NOT RELIED ON, ANY
REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT, EXPRESS OR IMPLIED, WITH
RESPECT TO THE SELLER, THE ACQUIRED COMPANIES, THE BUSINESS, THE SUBJECT MATTER
OF THIS AGREEMENT OR THE CONTEMPLATED TRANSACTIONS, OR THE ACCURACY OR
COMPLETENESS OF ANY INFORMATION REGARDING THE SELLER, THE ACQUIRED COMPANIES,
THE BUSINESS, THE SUBJECT MATTER OF THIS AGREEMENT OR THE CONTEMPLATED
TRANSACTIONS FURNISHED OR MADE AVAILABLE TO THE BUYER AND ITS REPRESENTATIVES,
OTHER THAN THE RESPECTIVE REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS
OF THE ACQUIRED COMPANIES AND THE SELLER THAT ARE EXPRESSLY SET FORTH IN
ARTICLES 3 AND 4 OF THIS AGREEMENT, THE DISCLOSURE SCHEDULES, THE ANCILLARY
AGREEMENTS, THE COMPANY CLOSING CERTIFICATE AND THE FIRPTA CERTIFICATE AND (II)
NONE OF THE SELLER, EITHER OF THE ACQUIRED COMPANIES OR ANY OF THEIR RESPECTIVE
AFFILIATES OR REPRESENTATIVES SHALL HAVE OR BE SUBJECT TO ANY LIABILITY TO THE
BUYER OR ANY OTHER PERSON RESULTING FROM OR IN CONNECTION WITH THE DISSEMINATION
TO THE BUYER, THE BUYER’S REPRESENTATIVES OR ANY OTHER PERSON OR THE USE BY THE
BUYER, THE BUYER’S REPRESENTATIVES OR ANY OTHER PERSON OF ANY SUCH INFORMATION,
INCLUDING THE CIM AND ANY INFORMATION, DOCUMENTS OR MATERIAL MADE AVAILABLE TO
THE BUYER OR THE BUYER’S

-65-



--------------------------------------------------------------------------------




REPRESENTATIVES IN ANY “DATA ROOM”, MANAGEMENT PRESENTATION OR IN ANY OTHER FORM
IN CONNECTION WITH OR EXPECTATION OF THE ENTRY INTO THIS AGREEMENT OR THE
CONTEMPLATED TRANSACTIONS. THE BUYER UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT
ALL OTHER REPRESENTATIONS AND WARRANTIES OF ANY KIND OR NATURE EXPRESS OR
IMPLIED (INCLUDING ANY RELATING TO THE FUTURE OR HISTORICAL FINANCIAL CONDITION,
RESULTS OF OPERATIONS, ASSETS OR LIABILITIES OF THE BUSINESS, EITHER ACQUIRED
COMPANY OR TO THE CONTEMPLATED TRANSACTIONS) ARE SPECIFICALLY DISCLAIMED BY THE
SELLER AND ARE NOT BEING RELIED UPON BY BUYER OR ANY OF ITS REPRESENTATIVES OR
AFFILIATES.
11.5.    Severability.     If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or under
public policy, all other conditions and provisions of this Agreement will
nevertheless remain in full force and effect so long as the economic and legal
substance of the Contemplated Transactions are not affected in any manner
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Seller, the Acquired
Companies and the Buyer will negotiate in good faith to modify this Agreement so
as to effect the original intent of the parties as closely as possible to the
end that the Contemplated Transactions are fulfilled in accordance with the
terms hereof to the greatest extent possible.
11.6.    Amendment.     This Agreement may be amended or modified, but only by
an instrument in writing executed by each of the Buyer and the Seller.
11.7.    Parties in Interest.     This Agreement will be binding upon and inure
solely to the benefit of the parties hereto, and except as provided in Sections
8.6, 8.7, 9.7, and 11.4, nothing in this Agreement, express or implied, is
intended to confer, or will be construed to confer, or will confer upon any
other Person any right, claim, cause of action, benefit or remedy or any
liability or obligation of any nature whatsoever under or by reason of this
Agreement, including by way of subrogation.
11.8.    Assignment.     This Agreement will be binding upon and inure to the
benefit of and be enforceable by the successors and permissible assigns of the
parties hereto. This Agreement and any rights and obligations hereunder may not
be assigned, hypothecated or otherwise transferred by any party hereto (by
operation of law or otherwise) without the prior written agreement of the Buyer
and the Seller. Any purported assignment in breach of this Section 11.8 shall be
null and void.
11.9.    Governing Law.     This Agreement, and all claims arising in whole or
in part out of, related to, based upon, or in connection herewith or the subject
matter hereof, will be governed by and construed in accordance with the laws of
the State of New York, without giving effect to any choice or conflict of law
provision or rule that would cause the application of the laws of any other
jurisdiction.
11.10.    Consent to Jurisdiction.     Each party to this Agreement, by its
execution hereof, hereby (a) irrevocably submits to the exclusive jurisdiction
of the state courts of the State of New

-66-



--------------------------------------------------------------------------------




York, New York County or the United States District Court located in the State
of New York, New York County for the purpose of any and all actions arising in
whole or in part out of, related to, based upon or in connection with this
Agreement or the subject matter hereof, (b) waives to the extent not prohibited
by applicable law, and agrees not to assert, by way of motion, as a defense or
otherwise, in any such action that it is not subject personally to the
jurisdiction of the above-named courts, that its property is exempt or immune
from attachment or execution, that any such action brought in one of the
above-named courts should be dismissed on grounds of forum non conveniens,
should be transferred to any court other than one of the above-named courts, or
should be stayed by reason of the pendency of some other Action in any other
court other than one of the above-named courts, or that this Agreement or the
subject matter hereof may not be enforced in or by such court and (c) agrees not
to commence any such action other than before one of the above-named courts nor
to make any motion or take any other action seeking or intending to cause the
transfer or removal of any such action to any court other than one of the
above-named courts whether on the grounds of inconvenient forum or otherwise.
Each party hereby (x) consents to service of process in any such action in any
manner permitted by the laws of the State of New York; (y) agrees that service
of process made in accordance with clause (x) or made pursuant to Section 11.1,
will constitute good and valid service of process in any such action; and (z)
waives and agrees not to assert (by way of motion, as a defense, or otherwise)
in any such action any claim that service of process made in accordance with
clause (x) or clause (y) does not constitute good and valid service of process.
11.11.    Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW
WHICH CANNOT BE WAIVED, EACH OF THE PARTIES HERETO HEREBY WAIVES, AND COVENANTS
THAT IT SHALL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY
RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE, ACTION, CLAIM,
CAUSE OF ACTION, SUIT (IN CONTRACT, TORT OR OTHERWISE), INQUIRY, PROCEEDING OR
INVESTIGATION ARISING IN WHOLE OR IN PART OUT OF, RELATED TO, BASED UPON OR IN
CONNECTION WITH THIS AGREEMENT OR THE SUBJECT MATTER HEREOF OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE CONTEMPLATED TRANSACTIONS, IN
EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING. ANY PARTY HERETO MAY FILE
AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 11.11 WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO
TRIAL BY JURY.
11.12.    Reliance.     Each of the parties hereto acknowledges that it has been
informed by each other party that the provisions of Sections 11.10 and 11.11
constitute a material inducement upon which such other party is relying and will
rely in entering into this Agreement, and each such party agrees that any breach
by such party of any of the provisions of Sections 11.10 or 11.11 above would
constitute a material breach of this Agreement.
11.13.    Specific Enforcement.     Each of the parties acknowledges and agrees
that the other parties would be damaged irreparably in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached or violated. Accordingly, each of the
parties agrees that, without posting bond or similar undertaking, each of

-67-



--------------------------------------------------------------------------------




the other parties shall be entitled to an injunction or injunctions to prevent
breaches or violations of the provisions of this Agreement and to the remedy of
specific performance of this Agreement and the terms and provisions hereof in
any action instituted in any court having jurisdiction over the parties and the
matter in addition to any other remedy to which such party may be entitled, at
law or in equity. Each party further agrees that, in the event of any action for
specific performance in respect of such breach or violation, it shall not assert
the defense that a remedy at law would be adequate.
11.14.    No Waiver.     No failure or delay on the part of any party hereto in
the exercise of any right hereunder will impair such right or be construed to be
a waiver of, or acquiescence in, any breach of any representation, warranty,
covenant or agreement herein, nor will any single or partial exercise of any
such right preclude any other or further exercise thereof or of any other right.
No waiver of any provision of this Agreement shall be deemed or shall constitute
a waiver of any other provision hereof (whether or not similar), or shall
constitute a continuing waiver unless otherwise expressly provided. No waiver of
any right or remedy hereunder shall be valid unless the same shall be in writing
and signed by the party against whom such waiver is intended to be effective.
11.15.    Negotiation of Agreement.     The parties have participated jointly in
the negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement.
11.16.    Disclosure Schedules.     The inclusion of any information in the
Disclosure Schedules will not be deemed an admission or acknowledgment that such
information is required to be listed in the Disclosure Schedules or that such
items are material. The Disclosure Schedules are arranged in sections
corresponding to the sections contained in this Agreement, and the disclosure of
an item in one section of the Disclosure Schedules as an exception to a
particular covenant, agreement, representation or warranty will be deemed
adequately disclosed as an exception with respect to all other covenants,
agreements, representations and warranties to the extent that the relevance of
such item to such other covenants, representations, agreements or warranties is
reasonably apparent from the text of the Disclosure Schedules, notwithstanding
the presence or absence of an appropriate cross-reference thereto. From time to
time after the date hereof and prior to the Closing, the Seller shall have the
right to update any part of the Disclosure Schedules to the extent that any such
update is (a) being made to correct an inaccuracy in any of the representations
and warranties of the Seller or the Acquired Companies contained herein and (b)
such inaccuracy results from a Change occurring or arising after the execution
and delivery of this Agreement and prior to the Closing (excluding any such
Change that was caused by the Seller’s or either of the Acquired Companies’
breach of any covenant contained in Article 8 of this Agreement) (each a
“Disclosure Schedule Update”). Such Disclosure Schedule Updates shall have no
effect when determining the accuracy of the representations and warranties
contained in Articles 3 and 4 hereof for purposes of Section 6.1 of this
Agreement but each such Disclosure Schedule Update shall be fully effective when
determining the accuracy of the representations and warranties contained in
Articles 3 and 4 hereof for purposes of Section 9.2.1(a) of this Agreement.

-68-



--------------------------------------------------------------------------------




Notwithstanding the foregoing, in no case shall any Disclosure Schedule Update
limit or reduce Seller’s liability under Section 9.2.1(g) for any Tax issues
disclosed on Schedule 3.8 prior to any Disclosure Schedule Update.
11.17.    Headings.     The headings contained in this Agreement are inserted
only for reference as a matter of convenience and in no way define, limit or
describe the scope or intent of this Agreement, and will not affect in any way
the construction, meaning or interpretation of this Agreement.
11.18.    Counterparts; Electronic Signature.     This Agreement may be executed
in any number of counterparts, and by the different parties hereto in separate
counterparts, each of which will be deemed an original for all purposes and all
of which together will constitute one and the same instrument. This Agreement
may be executed by facsimile or pdf signature by any party and such signature
will be deemed binding for all purposes hereof without delivery of an original
signature being thereafter required.
11.19.    Guarantee. SLH hereby absolutely, irrevocably and unconditionally
guarantees to the Seller the due and punctual performance by the Buyer of all of
the Buyer’s obligations and liabilities under or in respect of this Agreement
including all of the Buyer’s payment obligations hereunder and any obligations
or liabilities of the Buyer arising from any breach of this Agreement. SLH’s
liability hereunder is absolute, unconditional, irrevocable and continuing
irrespective of any modification, amendment or waiver of or any consent to
departure from the terms and conditions of this Agreement that may be agreed to
by the other parties hereto in accordance with the terms of this Agreement. SLH
agrees that its obligations hereunder shall not be released or discharged, in
whole or in part, or otherwise affected by the failure or delay on the part of
the Seller to assert any claim or demand or to enforce any right or remedy
against the Buyer or (b) any insolvency, bankruptcy, reorganization or other
similar proceeding instituted by or against the Buyer. SLH hereby waives
promptness, diligence, notice of the acceptance of this guarantee, presentment,
demand for payment, notice of non-performance, default, dishonor and protest,
and all other notices of any kind. Notwithstanding anything to the contrary
contained in this Section 11.19 or otherwise, the Seller hereby agrees that SLH
shall have all defenses to its obligations under this guarantee that would be
available to the Buyer in respect of this Agreement whether pursuant to the
terms of this Agreement or pursuant to any applicable Legal Requirements in
connection therewith. The guarantee contained in this Section 11.19 shall
terminate upon the Closing and the payment in full of all of the Buyer’s payment
obligations under Section 2.4.1.
[The remainder of this page is intentionally blank. Signatures follow.]

-69-



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their respective duly authorized representatives as of the day and
year first written above.


THE SELLER:                PITTSBURGH GLASS WORKS, LLC




By: //John Wysseier                    
Name: John Wysseier
Title: Authorized Person




THE ACQUIRED COMPANIES:
GTS SERVICES, LLC





By: //John Wysseier                    
Name: John Wysseier
Title: Authorized Person




LYNX SERVICES, L.L.C.




By: //John Wysseier                    
Name: John Wysseier
Title: Authorized Person




 







Signature Page to Purchase and Sale Agreement



--------------------------------------------------------------------------------






THE BUYER:
CLAIMS SERVICES GROUP, INC.





By: //Jason Brady                    
Name: Jason Brady
Title: Authorized Person








SLH:
SOLERA HOLDINGS, INC.





By: //Jason Brady                    
Name: Jason Brady
Title: Authorized Person













Signature Page to Purchase and Sale Agreement

